


Exhibit 10.28

 

2/23/2000

 

CONSTRUCTION, FINANCING AND OPERATING SPECIAL FACILITY LEASE
AGREEMENT

 

Dated as of            , 2000

 

--------------------------------------------------------------------------------

 

Between
THE STATE OF CONNECTICUT
DEPARTMENT OF TRANSPORTATION
and
APCOA BRADLEY PARKING COMPANY, LLC

 

--------------------------------------------------------------------------------

 

Relating to
the Construction, Financing, Operating and Leasing
of a Parking Garage and Surface Parking at
Bradley International Airport
Windsor Locks, Connecticut

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

RECITALS

 

1

SECTION 1.

Definitions

2

SECTION 2.

Ownership of and Granting of Leasehold Interest in the Project Site, Garage and
Surface Parking

13

SECTION 3.

Term

14

SECTION 4.

Construction of the Garage

14

(a)

Obligation to Construct

14

(b)

Change Orders

15

(c)

Insurance

15

(d)

Substantial Completion

15

(e)

State’s Certificate of Acceptance

16

(f)

Site Plans and Surveys

16

(g)

Punch List

16

(h)

Construction Representatives

16

(i)

Extension of Target Date

17

(j)

Inspection of Garage and Project Site

17

(k)

State’s Duty to Cooperate

17

(l)

Payment and Performance Bond

18

SECTION 5.

Issuance of Bonds

18

SECTION 6.

Flow of Funds and Payments

18

(a)

Deposit of Gross Receipts

18

(b)

Trustee Payments

19

SECTION 7.

Use and Operation of the Leased Premises

26

(a)

General

26

(b)

Credit Cards and Debit Cards

31

(c)

Revenue Control

31

(d)

Budget

35

(e)

Recordkeeping, Reporting and Audits

35

(f)

Airport Shuttle Bus Service

37

SECTION 8.

Unlawful Use

39

SECTION 9.

Payment of Taxes and Assessments

39

SECTION 10.

Utilities and Service Contracts

41

SECTION 11.

Insurance

41

SECTION 12.

Maintenance, Repairs and Capital Improvements

43

(a)

Garage

43

(b)

Surface Parking

44

SECTION 13.

Damage or Destruction

46

SECTION 14.

Eminent Domain

46

SECTION 15.

ABPC’s Option to Terminate

47

SECTION 16.

Assignment of Lease by the State

48

SECTION 17.

Right of the State to Perform ABPC’s Obligations

48

 

1

--------------------------------------------------------------------------------


 

 

 

Page

SECTION 18.

Employment of Personnel

49

SECTION 19.

Environmental Provisions

49

SECTION 20.

Defaults, Remedies and Waivers by ABPC

52

SECTION 21.

Representations of ABPC

54

(a)

Corporate Organization and Power

54

(b)

Pending Litigation

54

(c)

Agreements Are Valid and Authorized

54

(d)

Governmental Consents

54

(e)

No Defaults

55

(f)

Compliance with Laws

55

SECTION 22.

Representations of the State

55

(a)

Pending Litigation

55

(b)

No Defaults

55

(c)

Title

55

(d)

Compliance with Laws

55

SECTION 23.

No Remedy Exclusive

55

SECTION 24.

Breach by the State

56

SECTION 25.

Indemnification

56

SECTION 26.

Severability

56

SECTION 27.

Waiver of Subrogation

56

SECTION 28.

Vacation of Garage and Surface Parking

57

SECTION 29.

Holding Over

57

SECTION 30.

Waiver

57

SECTION 31.

Concurrent Remedies

57

SECTION 32.

Mechanic’s or Other Liens

57

SECTION 33.

Assignment and Subletting

57

SECTION 34.

Broker’s Commission

58

SECTION 35.

Construction of “the State” and “ABPC”

58

SECTION 36.

Notice of Lease to be Recorded

58

SECTION 37.

Notices

58

SECTION 38.

Quiet Enjoyment

59

SECTION 39.

No Third Party Benefit

59

SECTION 40.

Estoppel Certificates

59

SECTION 41.

Governing Law

60

SECTION 42.

Disadvantaged Business Enterprise (DBE) Requirement

60

SECTION 43.

Counterparts

61

SECTION 44.

Captious

61

SECTION 45.

Complete Agreement

61

SECTION 46.

Civil Rights and Executive Orders

62

SECTION 47.

Agent for Service of Process

66

SECTION 48.

Required Federal Aviation Administration (FAA) Contract Provisions

66

SECTION 49.

Suspension or Debarment

67

SECTION 50.

Covenant as to Tax Exemption

68

SECTION 51.

Property Rights on Termination

69

SECTION 52.

Covenants with Respect To the United States of America

70

SECTION 53.

Leasehold Mortgage

70

 

2

--------------------------------------------------------------------------------


 

 

 

Page

EXHIBIT A.

Description of Project Site

A-1

EXHIBIT B.

Intentionally Omitted

B-1

EXHIBIT C.

Certificate of Acceptance of the Garage

C-1

EXHIBIT D.

RESERVED

 

EXHIBIT E.

State Minimum Guarantee Payment Schedule

E-1

EXHIBIT F.

Parking Fee Schedule

F-1

EXHIBIT G.

Surface Parking Lots

G-1

EXHIBIT H.

Major Maintenance Fund Requirement and Capital Improvement Fund Requirements

H-1

EXHIBIT I.

Copy of License Agreement

I-1

EXHIBIT J.

Copy of Assignment Agreement

J-1

EXHIBIT K.

Development Costs

K-1

EXHIBIT L.

Construction Management Agreement

L-1

EXHIBIT M.

Guaranty Agreement

M-1

 

3

--------------------------------------------------------------------------------


 

CONSTRUCTION, FINANCING AND OPERATING SPECIAL FACILITY LEASE
AGREEMENT

 

THIS CONSTRUCTION, FINANCING AND OPERATING SPECIAL FACILITY LEASE AGREEMENT (the
“Lease”) is made and entered into as of the — day of March, 2000, by and between
THE STATE OF CONNECTICUT, DEPARTMENT OF TRANSPORTATION, James F. Sullivan,
Commissioner, acting herein by Robert F. Juliano, Bureau Chief, Bureau of
Aviation and Ports, duly authorized (the “State”), and APCOA BRADLEY PARKING
COMPANY, LLC, a Connecticut limited liability company (“ABPC”).

 

WITNESSETH:

 

A. WHEREAS, the State of Connecticut, acting through the Department of
Transportation, is the owner of certain land, buildings and improvements thereon
known as Bradley International Airport (the “Airport”), which is located in part
in the Town of Windsor Locks, County of Hartford, State of Connecticut;

 

B. WHEREAS, the State has determined that the need exists for an approximately
3,500 space parking garage and other improvements (the “Garage”) on a site
immediately adjacent to the terminal complex at the Airport, as more
particularly described in Exhibit A hereto (the “Project Site”);

 

C. WHEREAS, APCOA/Standard Parking, Inc. (“APCOA”) and Tomasso Brothers, Inc.
(“TBI”) acting through ABPC, a wholly owned affiliate of APCOA, and the State
desire to enter into this Construction, Financing and Operating Special Facility
Lease Agreement under which ABPC agrees to construct and operate the Garage and
to provide for the payment of certain amounts hereunder, and the State, pursuant
to authority granted in C.G.S. Chapter 266a, Section 2.8 of the Bradley Airport
Parity Bond Indenture, and a Trust Indenture, dated as of       , 2000, as
supplemented by a First Supplemental Trust Indenture (as so supplemented, the
“Trust Indenture”), each between the State and the trustee named therein (the
“Trustee”), agrees to issue and sell one or more series of its Bradley
International Airport special obligation parking revenue bonds (the “Bonds”) in
a principal amount sufficient to finance the cost of developing and constructing
the Garage and related costs;

 

D. WHEREAS, under this Lease, ABPC will obligate itself to deposit all Garage
Gross Receipts and Surface Parking Gross Receipts, as hereinafter provided with
the Trustee, as assignee of the State under the Trust Indenture or in its
capacity as Custodian which deposit obligations and other non-construction
obligations of ABPC under this Lease shall, prior to Substantial Completion of
the Garage, be performed by APCOA, pursuant to a License Agreement (the “License
Agreement”) dated as of the date hereof, between ABPC and APCOA, a copy of which
is attached hereto as Exhibit I;

 

1

--------------------------------------------------------------------------------


 

E. WHEREAS, APCOA pursuant to a Guaranty Agreement, a copy of which is attached
hereto as Exhibit M (the “Guaranty”), has guaranteed certain Guaranteed Payments
as set forth in Sections 6(b)(1) and (2), as hereinafter set forth;

 

F. WHEREAS, pursuant to a Construction Management Agreement (the “Construction
Management Agreement”) dated as of the date hereof, between ABPC and TBI-BDL
Company, a wholly owned subsidiary of TBI (the “Construction Manager”), a copy
of which is attached hereto as Exhibit L, ABPC has engaged the Construction
Manager to perform each of ABPC’s obligations under the Lease in connection with
the construction of the Garage, and the Construction Manager, having experience
in the design, development, construction and management of similar projects, has
accepted such engagement, all in accordance with the terms and conditions set
forth in the Construction Management Agreement;

 

G. WHEREAS, pursuant to an Assignment Agreement, a copy of which is attached
hereto as Exhibit J (the “Assignment”), dated as of the date hereof, between
ABPC, and Bradley Airport Parking Limited Partnership, a Delaware limited
partnership (“BAP”), of which APCOA will be the general partner and TBI-BDL
Garage, LLC, an affiliate of TBI, will be the sole limited partner, ABPC has
assigned, effective as of the earlier of the date the Garage is Substantially
Completed or the expiration or termination of the License Agreement, all of
ABPC’s non-construction rights and obligations under the Lease, including,
without limitation, the deposit of all Garage Gross Receipts and Surface Parking
Gross Receipts, as hereinafter provided to BAP, and BAP has agreed to exercise
all of such non-construction rights and perform all of such non-construction
obligations under this Lease, including, without limitation, the requisite
deposits thereunder; and

 

H. WHEREAS, pursuant to C.G.S. Section 13b-42(b), the State has authority to
enter into this Lease with the approval of the Secretary of the Office of Policy
and Management, the State Properties Review Board, and the Attorney General;

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration and of the mutual covenants, benefits, and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the State and ABPC hereby agree as follows:

 

SECTION 1. Definitions. Unless the context otherwise requires, the terms defined
in this Section 1 shall, for all purposes of this Lease and of any amendment
hereof or supplement hereto, have the meanings herein specified, with the
following definitions to be equally applicable to both the singular and plural
forms of any of the terms herein defined:

 

“ABPC” is defined in the preamble of this Lease. In addition, as used
hereinbelow, “ABPC” shall include the successors, licensees and assignees of
ABPC, including, without imitation, the licensee and assignee of ABPC under the
License Agreement and the Assignment. In the event that ABPC should cease to
exist at any time after Substantial “Completion, any reference herein to ABPC
shall be construed as a reference to BAP.

 

2

--------------------------------------------------------------------------------


 

“ABPC’s Gross Award” means the amount awarded to or received by ABPC as damages,
compensation or otherwise by reason of the taking of all or any part of ABPC’s
leasehold interest under this Lease, including, without limitation, its
leasehold interest in either or both of the Garage and the Surface Parking or
ABPC’s own property which is not affixed to the Garage, as a result of or in
anticipation of the exercise of the right of expropriation, condemnation or
eminent domain.

 

“Additional Payments” is defined in Section 6(c) of this Lease.

 

“Airport” is defined in paragraph A of the recitals of this Lease.

 

“Airport Administrator” means the administrator of the Airport appointed by the
State.

 

“Airport Facilities” means “airports” and “functionally related and subordinate
facilities” within the meaning of and qualifying under Section 142 of the Code
that consist solely of (A) items of property that are directly related and
essential to servicing aircraft, enabling aircraft to take off and land, or
transferring passengers or cargo to or from aircraft, or (B) property located at
the Airport that is functionally related and subordinate to such facilities and
that is of a character and size commensurate with the character and size of the
Airport, and all of which property is of a character subject to the allowance
for depreciation under Sections 167 and 168 of the Code. All Airport Facilities
constitute part of the Airport and are, or will be upon completion of
acquisition or construction, available to and will serve the general public on a
regular basis, including serving private companies operating as common carriers
that serve the general public on a regular basis. The term “Airport Facilities”
excludes (i) working capital expenditures; (ii) hotels or other lodging
facilities; (iii) retail facilities (including food and beverage facilities) in
excess of the size necessary to serve passengers (and persons who meet or
accompany them) and employees at the Airport; (iv) any retail facility (other
than parking) for passengers or the general public located outside the Airport
terminals; (v) office buildings for individuals who are not employees of a
governmental unit or the State; (vi) industrial parks or manufacturing
facilities; (vii) any office space that is not located on the premises of the
Airport or in which more than a de minimis amount of the functions to be
performed will not be directly related to the day-to-day operations at the
Airport; or (viii) any office building or office space within a building or a
computer facility, either of which serves a system-wide or regional function of
an airline or other private person. All Airport Facilities are, or upon
completion of acquisition or construction will be, owned by the State or another
governmental unit, within the meaning of Section 142 (b)(1) of the Code.

 

“APCOA” is defined in paragraph C of the recitals of this Lease.

 

“Assignment” is defined in paragraph G of the recitals of this Lease.

 

“BAP” is defined in paragraph G of the recitals of this Lease.

 

“Bond Issuance Date” means the date on which the original Bonds are issued and
delivered and payment therefor is received from the purchasers thereof.

 

3

--------------------------------------------------------------------------------


 

“Bonds” is defined in paragraph C of the recitals of this Lease. The term
“Bonds” shall include any Special Obligation Refunding Bonds. The Bonds are
issued pursuant to authority contained in C.G.S. Chapter 266a et seq. and
Section 2.8 of the Bradley Airport Parity Bond Indenture and are not secured by
the Gross Operating Revenues of the Airport.

 

“Bradley Airport Parity Bond Indenture” means that certain Indenture of Trust
dated as of October 1, 1982, as amended, between the State and the trustee named
therein, which provides for the issuance of the State’s Bradley Airport Parity
Bonds which are secured by the Gross Operating Revenues of the Airport. In the
event that the State shall subsequently issue bonds to refund or replace the
Bradley Airport Parity Bonds, the indenture or other similar document securing
those bonds shall be deemed to be the “Bradley Airport Parity Bond Indenture,”
to the extent applicable, for purposes of this Lease.

 

“Bradley Airport Parity Bonds” means the bonds (not including the Bonds issued
to finance the Garage or any Special Obligation Refunding Bonds) which are
issued and secured on a parity basis by the Gross Operating Revenues of the
Airport under the general provisions of the Bradley Airport Parity Bond
Indenture. In the event that the State shall subsequently issue bonds to refund
or replace the Bradley Airport Parity Bonds, those bonds shall be deemed to be
the “Bradley Airport Parity Bonds,” to the extent applicable, for purposes of
this Lease.

 

“Budgets” means the Garage Budget and the Surface Parking Budget as defined in
Section 7(c) of this Lease.

 

“Business Day” means any day of the year, other than a Saturday or Sunday, or a
day on which banks located in the cities in which the principal offices of the
Trustee and any Paying Agent are located and in Hartford, Connecticut are
legally authorized to be closed, and on which the Trustee and the Paying Agent
are open.

 

“Capitalized Interest Account” means the fund or account into which is deposited
an amount of Bond proceeds which is adequate, with earnings thereon, to provide
funds to pay debt service (equal to capitalized interest) on the Bonds from the
Bond Issuance Date to the date or dates that the Garage is expected to be placed
in service.

 

“Certificate of Acceptance” is defined in Section 4(e) of this Lease.

 

“Change Orders” is defined in Section 4(b) of this Lease.

 

“Charge” and “Charges” are defined in Section 9(a) of this Lease.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
Treasury Regulations (as defined in the Tax Compliance Certificate) thereunder.

 

“Completion Date” means the date that the Garage has been Substantially
Completed.

 

4

--------------------------------------------------------------------------------


 

“Concession Agreement” means that certain Public Parking Facility and Shuttle
Bus Service Operation Concession Agreement dated January 3, 1994, as amended to
date, between the State and APCOA — R & G Parking, a joint venture organization.

 

“Construction Fund” means the Construction Fund established under the Trust
Indenture which contains certain proceeds of the Bonds deposited therein plus
interest earnings thereon, for the purpose of paying the Development Costs, the
Fixed Construction Price, State Construction Oversight Costs and the Issuance
Costs.

 

“Construction Documents” is defined in Section 4(a) of this Lease.

 

“Construction Management Agreement” is defined in paragraph F of the recitals of
this Lease.

 

“Construction Manager” is defined in paragraph F of the recitals of this Lease.

 

“Construction Representative” is defined in Section 4(h) of this Lease.

 

“Custodian” means the Trustee acting in its capacity as Custodian under the
Custody Agreement.

 

“Custody Agreement” means the Custody Agreement between the State and the
Custodian relating to the deposit and application of Surface Parking Gross
Receipts.

 

“Debt Service” is defined in Section 6(b)(1)(ii) of this Lease.

 

“Debt Service Fund” means the fund or account into which Debt Service payments
are deposited pursuant to the Trust Indenture.

 

“Debt Service Reserve Fund” means the fund or account into which is deposited
any Bond proceeds issued to fund a debt service reserve fund or other reserve
deposits required under the Trust Indenture.

 

“Developer Payments” is defined in Section 6(c)(i) of this Lease.

 

“Development Costs” means the sum as defined and set forth in Exhibit K.

 

“Environmental Laws” is defined in Section 19A of this Lease.

 

“Fixed Construction Price” means the fixed price of $36,900,000 to be paid from
the Construction Fund to the Construction Manager for the construction of the
Garage, in accordance with the Construction Management Agreement.

 

5

--------------------------------------------------------------------------------


 

“Garage” is defined in paragraph B of the recitals of this Lease and includes
other facilities and improvements as set forth in the Construction Documents as
defined in Section 4(a) of this Lease.

 

“Garage Budget” is defined in Section 7(c) of this Lease.

 

“Garage Coverage Ratio” is defined in the Trust Indenture.

 

“Garage Gross Receipts” means, for any period with respect to the operation of
the Garage, all sums collected by ABPC (including, but not limited to, gross
cash, gross debit card and gross credit card transactions) from the parking of
motor vehicles, whether on an hourly, daily, weekly or monthly basis, plus all
rents, revenues, interest, license fees and any other income fees or charges
received with respect to ABPC’s lease, use, possession and operation of the
Garage, including interest earnings on the Garage Operating Expenses Account
required to be transferred to the Trustee pursuant to Section 6(a)(4) hereof,
less all State approved refunds, promotional discounts and allowances made by
ABPC to its customers, and less any sales tax, use tax, excise tax, occupancy
tax, gross receipts tax, parking tax or any other tax or charge collected by
ABPC on behalf of and payable to any governmental or quasi-governmental entity.

 

“Garage Gross Receipts Fund” is defined in Section 6(b)(1) of this Lease.

 

“Garage Guaranteed Payments” is defined in Section 6(b)(1) of this Lease.

 

“Garage Major Maintenance and Capital Improvement Fund” is defined in
Section 6(b)(1) of this Lease.

 

“Garage Operating Expenses” means, for any period, all expenses paid in the
ordinary course of business in connection with the operation of the Garage which
are reasonable and directly attributable thereto, including, without limitation:

 

(i)        Payment or deposit of Charges with respect to the Garage as provided
under Section 9(a) of this Lease;

 

(ii)       Payroll expenses and applicable payroll taxes for employees directly
performing services for the Garage, and including provision for vacation pay,
pension, health and welfare programs and other benefit obligations;

 

(iii)      The costs of insurance with respect to the Garage as herein provided;

 

(iv)                The costs of supplies for the Garage;

 

(v)                   Laundry and uniforms for the Garage;

 

(vi)                Postage for the Garage;

 

6

--------------------------------------------------------------------------------


 

(vii)    The costs of printing parking tickets and related forms for use
exclusively at the Garage;

 

(viii)   The payment uninsured damage claims with respect to the Garage;

 

(ix)      The costs of routine repairs and maintenance with respect to the
Garage;

 

(x)       Legal fees for processing and defending claims relating to the Garage;

 

(xi)      The costs of bookkeeping, accounting, internal audit of parking
tickets and preparation of monthly reports with respect to the Garage;

 

(xii)     License and permit fees with respect to the Garage;

 

(xiii)    Telephone, gas, electric, water and any other utility charges with
respect to the Garage;

 

(xiv)    Data processing costs incurred to outside third parties for accounts
receivable invoicing and for the preparation of payroll and payroll-related
reports with respect to the Garage;

 

(xv)     Debit/credit card discounts and service charges with respect to the
Garage;

 

(xvi)    Security costs pursuant to Section 7(a)(16) with respect to the Garage;
and

 

(xvii)   Reasonable and appropriate cost recovery allocation of APCOA home
office overhead and direct costs related to the operation of the Garage by ABPC,
which is consistent with APCOA’s general practices and in accordance with
accepted allocation standards. The above charges should be made based on actual
costs as calculated and allocated among all of APCOA’s locations and shall not
include profit to APCOA, nor profit sharing to its officers, directors or
employees.

 

“Garage Operating Expenses Account” is defined in Section 6(a)(2) of this Lease.

 

“Garage Operating Expenses Budget” is defined in Section 6(a)(2) of this Lease.

 

“Garage Trustee Expenses” is defined in Section 6(b)(1)(v) of this Lease.

 

“Government Obligations” means (a) direct and general obligations of, or
obligations unconditionally guaranteed by, the United States of America,
(b) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America for the timely payment
thereof, (c) municipal obligations the payment of principal (either to the
maturity thereof or an earlier stated redemption date), redemption price, if any
and interest on which is irrevocably secured by obligations described in clauses
(a) or (b) above which have been deposited in an escrow arrangement which is
irrevocably pledged to the credit of such municipal obligations and which
municipal obligations are rated at the time of

 

7

--------------------------------------------------------------------------------

 

acquisition or purchase in the highest rating category by Moody’s and Standard
and Poor’s, or (d) securities or receipts evidencing ownership interests in
obligations or specified portions (such as principal or interest) of obligations
described in clauses (a), (b) or (c) above the full and timely payment of which
securities receipts or portions of obligations is unconditionally guaranteed as
a full faith and credit obligation of the United States.”

 

“Gross Operating Revenues” shall have the meaning given to such term in the
Bradley Airport Parity Bond Indenture.

 

“Guaranteed Payments” means, collectively, the Garage Guaranteed Payments and
the Surface Parking Guaranteed Payments as provided in Section 6(b) of this
Lease.

 

“Guarantor Payments” is defined in Section 6(d) of this Lease.

 

“Guaranty” is defined in Paragraph E of the recitals of this Lease.

 

“Hazardous Materials” means (i) any “hazardous waste” as now or hereafter
defined by the Resource Conservation and Recovery Act of 1976 (42 U.S.C. section
6901 et seq.), as amended from time to time, or in regulations now or hereafter
promulgated thereunder; (ii) any “hazardous substance” as now or hereafter
defined by the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. section 9601 et seq.), as amended from time to time, or
in regulations now or hereafter promulgated thereunder; (iii) any “toxic
substance” as now or hereafter defined by the Toxic Substance Control Act 15
U.S.C. section 2601 et seq., as amended from time to time, or in regulations now
or hereafter promulgated hereunder; (iv) any “toxic pollutant” as now or
hereafter defined by the Federal Water Pollution Prevention and Control Act, 33
U.S.C. section 1251 et seq., as amended from time to time, or in regulations now
or hereafter promulgated hereunder; (v) any “air pollutant” as now or hereafter
defined by the Clean Air Act 42 U.S.C. section 7401 et seq., as amended from
time to time, or in regulations now or hereafter promulgated thereunder;
(vi) any “contaminant” now or hereafter defined by the Safe Drinking Water Act,
42 U.S.C. section 300f, et seq., as amended from time to time, or in regulations
now or hereafter promulgated thereunder; (vii) asbestos or any other “hazardous
chemical” as now or hereafter defined by the Occupational Safety and Health
Administration (“OSHA”) pursuant to 29 U.S.C. section 655 or in any other
regulation or rule now or hereafter promulgated by OSHA; (viii) petroleum or
petroleum derivatives; (ix) polychlorinated biphenyls; (x) lead; (xi)
underground storage tanks, whether empty, filled or partially filled with any
substance; (xii) any substance the presence of which on the Project Site is now
or hereafter prohibited by any governmental authority; (xiii) any meanings given
to such terms in similar state or local statutes; and (xiv) any other hazardous
waste for which special handling or notification is now or hereafter required
for its collection, storage, treatment, use or disposal.

 

“Hazardous Materials Contamination” means, with respect to soil, groundwater,
air or other elements on or of the Garage or the Surface Parking, the presence
or threatened release of any Hazardous Materials, or, with respect to buildings,
facilities, soil, groundwater, air or other elements of any other property, the
presence or threatened release of any Hazardous Materials at any time emanating
from the Garage, the Project Site or the Surface Parking.

 

8

--------------------------------------------------------------------------------


 

“Indemnified Parties” is defined in Section 19A of this Lease.

 

“Issuance Costs” means (i) payment of, or reimbursement to the State for, all
reasonable costs incurred in connection with, and properly allocable to, the
issuance of the Bonds including, but not limited to, legal and accounting fees
and expenses, financial consultants’ fees, financing charges (including
underwriting fees and discounts), printing and engraving costs, the fees and
expenses of Bond Counsel and the fees and expenses of rating agencies, and
(ii) any other cost incurred in connection with the issuance of the Bonds that
constitutes an “issuance cost” within the meaning of Section 147(g) of the Code.

 

“Lease Execution Date” means March       , 2000, which is the date on which this
Lease was fully executed by ABPC and the State.

 

“Lease Term” is defined in Section 3 of this Lease.

 

“Lease Year” means each one-year period beginning on July 1st and ending on
June 30th of the next year during the Lease Term; provided that the initial
Lease Year runs from the Lease Execution Date to June 30, 2000 and the final
Lease Year shall end on March       , 2025, subject to extension as provided
herein.

 

“Leased Premises” means, collectively, the premises constituting the Project
Site, the Garage and the Surface Parking, as presented in Exhibit N, which may
be amended from time to time by mutual agreement of the parties.

 

“License Agreement” is defined in paragraph D of the recitals of this Lease.

 

“Major Maintenance and Capital Improvement Fund Deposits” is defined in Sections
6(b)(1)(vi) and 6(b)(2)(iii) of this Lease.

 

“Net Bond Proceeds” means the “net proceeds” of the Bonds as such term is used
in Section 142(a) of the Code and applicable Treasury Regulations, all as
defined in the Tax Compliance Certificate.

 

“Net Proceeds” means the gross proceeds from the insurance with respect to which
that term is used remaining after payment of all expenses (including attorneys’
fees) incurred in the collection of such gross proceeds.

 

“Nonqualified Costs” means the costs of the Garage paid in accordance with the
terms of the Trust Indenture which are not Qualified Costs; Nonqualified Costs
include, among other things, Issuance Costs.

 

“Post-Completion Inspection” is defined in Section 4(g) of this Lease.

 

“Project Site” is defined in paragraph B of the recitals of this Lease.

 

9

--------------------------------------------------------------------------------


 

“Punch List” is defined in Section 4(g) of this Lease.

 

“Qualified Costs” mean the costs of providing Airport Facilities.

 

“Regulated Materials” is defined in Section 19A of this Lease.

 

“Remediation” is defined in Section 19A of this Lease.

 

“Special Obligation Refunding Bonds” means any bond or notes issued pursuant to
the authority contained in Section 2.8 of the Bradley Airport Parity Bond
Indenture and C.G.S. Chapter 266a whose proceeds are used to refund any prior
Bonds.

 

“State” is defined in the preamble of this Lease.

 

“State Construction Oversight Costs” is defined as the amount to be paid from
the Construction Fund to the State to monitor the construction of the Garage,
and said amount shall be $400,000.

 

“State Minimum Guarantee” is defined in Sections 6(b)(1)(vii) and 6(b)(2)(iv) of
this Lease, which aggregate amount shall constitute “ground rental” for purposes
of Section 2.8 of the Bradley Airport Parity Bond Indenture.

 

“State’s Gross Award” means the amount awarded to or received by the State as
damages, compensation, or otherwise, by reason of the taking of the Garage or
any part thereof as a result of or in anticipation of the exercise of the right
of expropriation, condemnation or eminent domain.

 

“Substantial Completion”, with respect to the Garage, is defined in
Section 4(d) of this Lease.

 

“Substantially Completed” means that the Substantial Completion of the Garage
has occurred.

 

“Surface Parking” means the surface parking lots at the Airport for which ABPC
has responsibility during the Lease Term, which as of the date hereof, shall be
lots A, B, 1, 2, 3, 4, 5A, 5B and 6 and the Employee lot, all as shown on
Exhibit G hereto, which Exhibit G may be amended from time to time by agreement
of the State and ABPC; provided, however, that ABPC shall be deemed to have
agreed to any change or modification to the Surface Parking lots location, size
or configuration, which change is reasonably forecasted by the State to result
in no decrease in the amount of Additional Payments received by the Developer
after such change. Based upon demand, Lots 5A and 5B may be operated as overflow
lots, which ABPC shall open and close depending upon the overall volume of use
of the other Surface Parking lots.

 

“Surface Parking Budget” is defined in Section 7(c) of this Lease.

 

10

--------------------------------------------------------------------------------


 

“Surface Parking Gross Receipts” means, for any period with respect to the
operation of the Surface Parking, all sums collected by ABPC (including, but not
limited to, gross cash, gross debit card and gross credit card transactions)
from the parking of motor vehicles, whether on an hourly, daily, weekly or
monthly basis, plus all rent revenues, interest, license fees and any and all
other income fees or charges received with respect to ABPC’s lease, use
possession, and operation of the Surface Parking, including interest earnings on
the Surface Parking Operating Expenses Account required to be transferred to the
Custodian pursuant to Section 6(a)(4) hereof, less all State approved refunds
and promotional discounts and allowances made by ABPC to its customers, and less
any sales tax, use tax, excise tax, occupancy tax, gross receipts tax, parking
tax or any other tax or charge collected by ABPC on behalf of and payable to any
governmental or quasi-governmental entity.

 

“Surface Parking Gross Receipts Fund” is defined in Section 6(b)(2) of this
Lease.

 

“Surface Parking Guaranteed Payments” is defined in Section 6(b)(2) of this
Lease.

 

“Surface Parking Major Maintenance and Capital Improvement Fund” is defined in
Section 6(b)(2) of this Lease.

 

“Surface Parking Operating Expenses” means, for any period, all expenses paid in
the ordinary course of business in connection with the operation of the Surface
Parking which are reasonable and directly attributable thereto including,
without limitation:

 

(i)

 

Payment or deposit of Charges with respect to the Surface Parking as provided
under Section 9(a) of this Lease;

 

 

 

(ii)

 

Payroll expenses and applicable payroll taxes for employees directly performing
services for the Surface Parking, and including provision for vacation pay,
pension, health and welfare programs and other benefit obligations;

 

 

 

(iii)

 

The costs of insurance with respect to the Surface Parking as herein provided;

 

 

 

(iv)

 

The costs of supplies for the Surface Parking;

 

 

 

(v)

 

Laundry and uniforms for the Surface Parking;

 

 

 

(vi)

 

Postage for the Surface Parking;

 

 

 

(vii)

 

The costs of printing parking tickets and related forms for use exclusively at
the Surface Parking;

 

 

 

(viii)

 

The payment of uninsured damage claims with respect to the Surface Parking;

 

 

 

(ix)

 

The costs of routine repairs and maintenance with respect to the Surface
Parking;

 

11

--------------------------------------------------------------------------------


 

(x)

 

Legal fees for processing and defending claims relating to the Surface Parking;

 

 

 

(xi)

 

The costs of bookkeeping, accounting, internal auditing of parking tickets and
preparation of monthly reports with respect to the Surface Parking;

 

 

 

(xii)

 

License and permit fees with respect to the Surface Parking;

 

 

 

(xiii)

 

Telephone, gas, electric, water and any other utility charges with respect to
the Surface Parking;

 

 

 

(xiv)

 

Data processing costs incurred to outside third parties for accounts receivable
invoicing and for the preparation of payroll and payroll-related reports with
respect to the Surface Parking;

 

 

 

(xv)

 

Debit/credit card discounts and service charges with respect to the Surface
Parking;

 

 

 

(xvi)

 

Security costs pursuant to Section 7(a)(l6) with respect to the Surface Parking;

 

 

 

(xvii)

 

All costs of shuttle bus service as described in Section 7(e) hereof with
respect to the Surface Parking;

 

 

 

(xviii)

 

Reasonable and appropriate cost recovery allocation of APCOA home office
overhead and direct costs related to the operation of the Surface Parking by
ABPC, which is consistent with APCOA’s general practices and in accordance with
accepted allocation standards. The above changes should be made based on actual
costs as calculated and allocated among all of APCOA’s locations and shall not
include profit to APCOA, nor profit sharing to its officers, directors or
employees; and

 

 

 

(xviii)

 

Costs as defined in Section 12(b)(3) hereof.

 

“Surface Parking Operating Expenses Account” is defined in Section 6(a)(3) of
this Lease.

 

“Surface Parking Operating Expenses Budget” is defined in Section 6(a)(3) of
this Lease.

 

“Surface Parking Custodian Expenses” is defined in Section 6(b)(2)(ii) of this
Lease.

 

“Surplus Account” is defined in section 6(b)(3) of this Lease.

 

“Surplus Moneys” is defined in Section 6(c) of this Lease.

 

“Target Date” means May 31, 2002, subject to extension as set form in
Section 4(i) hereof.

 

12

--------------------------------------------------------------------------------


 

“Tax Compliance Certificate” means that certificate executed by the State in
connection with the initial issuance of the Bonds and relating to those matters
necessary for the interest on the Bonds to be excluded from federal gross
income.

 

“TBI” is defined in paragraph C of the recitals of this Lease.

 

“Trustee Payment” means, collectively, Guaranteed Payments, Reimbursement of
Guarantor Payments and Additional Payments.

 

“Trust Indenture” is defined in paragraph C of the recitals of this Lease.

 

“Uncontrollable Circumstance” means any act, event or condition that has had, or
may reasonably be expected to have, an adverse effect on the Substantial
Completion of the Garage by the Target Date as then currently defined, if such
act, event or condition is beyond the reasonable control of ABPC and the
Construction Manager. To the extent beyond the reasonable control of ABPC and
the Construction Manager, Uncontrollable Circumstances may include, but shall
not be limited to, the following:

 

a.

an act of God, landslide, lightning, earthquake, fire, explosion, unusually
severe weather conditions such as floods, hurricanes, dangerous icing, blizzards
or tornadoes, natural disaster, acts of a public enemy, war, blockade,
insurrection, riot, or civil disturbance or any similar occurrence, but not
including reasonably anticipated weather conditions, for the geographic area of
the Garage;

 

 

b.

a strike, walkout, work stoppage, or similar industrial or labor action
affecting the construction of the Garage;

 

 

c.

the presence of any Regulated Material on the Project Site not caused by ABPC,
the Construction Manager or any of their servants, agents, employees,
contractors or subcontractors;

 

 

d.

any subsurface condition at the Project Site which requires a redesign or change
in the construction or operation of the Garage; and

 

 

e.

an event of casualty or condemnation of the Project Site or the Garage.

 

“Work” shall have the meaning given to such term in the Construction Management
Agreement.

 

SECTION 2. Ownership of and Granting of Leasehold Interest in the Project Site,
Garage and Surface Parking. The State owns the Airport, including, without
limitation, the Project Site and the Surface Parking and shall own the Garage
and its component parts as the same are assembled, constructed or installed on
the Project Site. On the terms and subject to the conditions set forth in this
Lease, as of the Lease Execution Date, the State hereby leases

 

13

--------------------------------------------------------------------------------


 

the Project Site, the Garage and the Surface Parking to ABPC, and ABPC hereby
leases the Project Site, the Garage and the Surface Parking from the State. ABPC
and its successors and assigns hereby agree that, for federal income tax
purposes, they will not claim any depreciation expense deductions or investment
tax credits which would impact the tax-exempt status of the Bonds. Title to all
materials purchased for the construction of the Garage shall vest in the State
simultaneously with the passage of title from the sellers of such material. On
January 31, 2000, the Concession Agreement shall terminate and be of no further
force and effect, and as of the Lease Execution Date this Lease shall constitute
the sole and complete agreement of the parties hereto.

 

As the owner of the Airport, the State shall have the obligation, by itself or
by others, without limitation, to maintain the Airport for aircraft operations
pursuant to federal and State regulations and to provide, or cause to be
provided, all services reasonably necessary to the daily operation of the
Airport.

 

SECTION 3. Term. The term of this Lease (the “Lease Term”) and the effectiveness
of the rights and obligations of the parties hereunder shall commence on the
Lease Execution Date and continue until midnight on March       , 2025, subject
to extension and to earlier termination pursuant to the provisions of this
Lease. The parties agree that this Lease shall not be effective until it has
been approved by the Secretary, Office of Policy and Management, the State
Properties Review Board and the Attorney General, all being of the State of
Connecticut. ABPC shall have an option (the “Option”) to make an offer to the
State to extend the Lease Term with respect to the Garage and the Surface
Parking for up to two five-year terms upon terms and conditions acceptable to
the State and ABPC. The State shall have complete discretion to accept, reject
and/or negotiate the terms and conditions of any such extension, including,
without limitation, the period covered by any such extended Lease Term. In order
to exercise its Option hereunder, ABPC shall be required to offer in writing the
terms and conditions with respect to the extended Lease Term at least 18 months
prior to the end of the current Lease Term, as the same may have been previously
extended.

 

SECTION 4. Construction of the Garage.

 

(a) Obligation to Construct. ABPC shall cause the construction of the Garage on
the Project Site to be Substantially Completed on or before the Target Date
(subject to extension as provided in Section 4(i) below), in accordance with the
provisions of this Lease and the construction documents, which heretofore have
been approved by ABPC and the State, and such additional construction drawings,
plans and specifications as are necessary for the timely construction of the
Garage and which are hereafter submitted by ABPC to and approved by the State
from time to time (which approval shall not be unreasonably withheld or
delayed), as the same may be changed by Change Orders (collectively, the
“Construction Documents”).

 

In order to satisfy its obligations hereunder to construct the Garage, ABPC
shall enter into the Construction Management Agreement with the Construction
Manager, pursuant to which the Construction Manager shall agree to cause the
Garage to be constructed on the Project Site in accordance with the Construction
Documents and the provisions of this Lease, for the Fixed Construction Price of
$36,900,000 to be paid from the Construction Fund.

 

14

--------------------------------------------------------------------------------


 

Disbursement requests for amounts on deposit in the Construction Fund shall be
made in accordance with the requirements of Section 5.2 of the Trust Indenture.
The State agrees to accept the satisfactory performance by the Construction
Manager of all obligations of ABPC relating to the construction of the Garage
including the making of disbursement requests on behalf of ABPC; provided that
the entering by ABPC into the Construction Management Agreement and the
performance by the Construction Manager thereunder shall not limit the right of
the State to enforce ABPC’s obligations hereunder. The State agrees to perform
at the reasonable request of the Construction Manager all obligations relating
to the construction of the Garage that it would have to perform at the request
of ABPC pursuant to this Lease. The warranty provisions of Section 4.7 of the
Construction Management Agreement are hereby incorporated in this Lease, and the
State agrees to accept the satisfactory performance by the Construction Manager
of its obligations thereunder as satisfaction of any such obligations of ABPC
hereunder with respect to such matters. The State and the Trustee shall be
intended third-party beneficiaries of the Construction Management Agreement.

 

The State and ABPC shall cooperate to obtain a certificate of occupancy for each
portion of the Garage project (or other evidence reasonably acceptable to the
State which permits the occupancy and operation of each portion of the Garage)
at the earliest practical date, and thereafter ABPC shall operate such portion
of the Garage in accordance with the terms of this Lease.

 

(b) Change Orders. Changes in the Construction Documents may be made solely by
issuing change orders (“Change Orders”) in accordance with Section 4.2 of the
Construction Management Agreement. Any Change Order shall be submitted to the
State for its prior approval. The State shall use its best efforts to respond to
any proposed Change Order within 72 hours of its submission to the State;
provided, however, that in all cases, such response shall be communicated to
ABPC and the Construction Manager within three business days of the submission
of the proposed Change Order to the State. Any increased cost or delay resulting
from any Change Order not initiated by the State shall be ABPC’s sole risk and
shall not increase the Fixed Construction Price to be paid from the Construction
Fund.

 

(c) Insurance. See Section 11 of this Lease and Articles IV and VIII of the
Construction Management Agreement for the insurance requirements.

 

(d) Substantial Completion. “Substantial Completion” of the Garage shall be
deemed to have occurred at such time that (1) ABPC or the Construction Manager
shall have delivered all of the following to the State and the Trustee:

 

(A)           A certificate of occupancy for the Garage (or other evidence
reasonably acceptable to the State which permits the occupancy and operation of
the Garage); and

 

(B)             A Certificate of Substantial Completion for the Garage from an
Independent Licensed Architect or Independent Licensed Professional Engineer
substantially in the form of AIA Document G704;

 

(C)             A Punch List prepared by ABPC and the State; and

 

15

--------------------------------------------------------------------------------


 

(2) the State shall have delivered to ABPC and the Trustee a written
acknowledgement that items (A), (B) and (C) above have been delivered to and
accepted by State; provided, however, that any period of time from the State’s
actual receipt of all of items (A), (B) and (C) to the time of the State’s
written acknowledgement (i) that such items have been delivered and are accepted
by the State and that Substantial Completion has occurred or (ii) that the State
does not believe the conditions for Substantial Completion have occurred, shall
not be counted in determining whether the Garage has been Substantially
Completed by the Target Date.

 

(e) State’s Certificate of Acceptance. Upon satisfactory completion of all work
listed on the Punch List, ABPC or the Construction Manager shall deliver to the
State a Certificate of Punch List Completion stating that all punch list items
have been satisfactorily completed. The State agrees to deliver to ABPC and the
Trustee, upon receipt, review and acceptance of said Certificate of Punch List
Completion, a certificate of acceptance of the Garage, substantially in the form
attached hereto as Exhibit C stating that (i) the Garage was Substantially
Completed on the date that the provisions of Section 4(d) were satisfied and the
(ii) Punch List is completed (the “Certificate of Acceptance”).

 

(f) Site Plans and Surveys. Within 120 days after the Completion Date of the
Garage, ABPC shall deliver to the State original copies (or photocopies if
original copies are unavailable to ABPC) of all current site plans and surveys,
including (i) three complete sets of “as built” architectural and engineering
drawings, one of which is reproducible, showing the Garage and all site
improvements as constructed, in all material respects in accordance with the
Construction Documents, and (ii) other plans or studies that materially relate
to all or any part of the Project Site.

 

(g) Punch List. Prior to the Completion Date of the Garage, the Construction
Representatives of the State and ABPC shall inspect the Garage for the purpose
of arriving at a punch list of minor items to complete but which will not
otherwise delay the Completion Date of the Garage (the “Punch List”). ABPC and
the State together shall agree on the Punch List, provided that either party
shall be required to complete its participation in constructing the Punch List
within seven days of the date the other party completes its participation. In
addition, within 45 days after such Completion Date, the Construction
Representatives of the State and ABPC shall make another joint physical
inspection of the Garage (the “Post-Completion Inspection”) to list any items of
work which were not visible or were not noticed during the initial inspection.
Any such items shall be added to the Punch List. Any items on the Punch List
shall be promptly and diligently completed without interference with the use and
occupancy of the Garage, and in any event within 30 days after the
Post-Completion Inspection (or if the State and ABPC agree that any item cannot
reasonably be completed in such 30 days, ABPC shall cause such work to be begun
within such 30-day period and diligently pursued to completion).

 

(h) Construction Representatives. ABPC and the State shall each name a
“Construction Representative” who shall have full power and authority to act on
behalf of each party with respect to all construction and related matters.
ABPC’s Construction Representative shall initially be William A. Tomasso , and
the State’s Construction Representative shall

 

16

--------------------------------------------------------------------------------


 

initially be Richard Jaworski. The State and ABPC may change at any time their
respective Construction Representative upon notice thereof to the other party.

 

(i) Extension of Target Date. The Target Date of May 31, 2002 may be extended
for up to two years, but in no event later than May 30, 2004, upon the State’s
approval as set forth in Section 4(i)(3) below of the satisfaction of all of the
following conditions for each such extension:

 

(1) The sole and direct cause for such extension shall be an Uncontrollable
Circumstance;

 

(2) There shall be delivered to the State and to the Trustee on a date at least
45 days prior to the then existing Target Date written notice from ABPC
requesting State approval to extend the Target Date pursuant to this
Section 4(i) and (i) stating the type of Uncontrollable Circumstance which has
occurred and the reason therefor; (ii) the impact of such Uncontrollable
Circumstance upon the construction of the Garage; (iii) the proposed remedy; and
(iv) specifying the proposed extended Target Date; and

 

(3) The State approves in writing such requested extension or such modified
extension as the State deems appropriate, provided, however, that the State’s
approval, modification or denial of such requested extension shall be made in
good faith, without undue delay and shall be based upon the State’s review of
(i) the Uncontrollable Circumstance which has occurred and the reason therefor;
(ii) the impact of such Uncontrollable Circumstance upon the construction of the
Garage; (iii) the proposed remedy; and (iv) the proposed extended Target Date in
light of the information provided by ABPC, following the State’s review and
analysis of the circumstance surrounding the Uncontrollable Circumstance. Should
the State deny or modify the requested extension, it shall state its reasons in
writing.

 

(j) Inspection of Garage and Project Site. The State (including the State’s
representatives, employees, agents and consultants) shall have reasonable access
to the Garage and the Project Site at all times for the purpose of determining
that construction is proceeding in accordance with the Construction Documents.

 

(k) State’s Duty to Cooperate. The State shall cooperate fully with and use
reasonable efforts to assist ABPC in connection with its efforts to obtain all
permits, easements, agreements, licenses and other governmental and
quasi-governmental approvals and consents necessary or desirable in connection
with the construction of the Garage and ABPC’s fulfillment of its other
obligations hereunder, except that the State shall have no obligation itself to
apply for or obtain the same, nor shall the State share in the costs thereof;
provided further, that the State’s obligations under this paragraph shall not be
deemed to waive any legal power or authority of the State (or any agencies or
officials thereof) in connection with the issuance of any such permits,
easements, agreements, licenses, approvals or consents. During the construction
of the Garage and during the construction of any subsequent changes thereto
pursuant to the provisions of this Lease, the State shall provide ABPC with
suitable and

 

17

--------------------------------------------------------------------------------

 

sufficient temporary access and working space on and over other State property
at the Airport so as to allow ABPC to perform necessary construction of the
Garage; provided, however, that ABPC shall be granted such access only if, in
the State’s reasonable judgment, such access shall not have an adverse impact on
the operations or public safety other tenants, or public convenience and
necessity.

 

(I) Payment and Performance Bonds. Prior to the commencement of any stage or
phase of construction of the Garage, ABPC will furnish a suitable labor and
materials payment bond and a performance bond each in the full amount of the
cost to construct the Garage, guaranteeing the timely completion of the
construction of the Garage in accordance with the Construction Documents and
providing for the payment or protection of persons supplying labor or materials
in the prosecution of the work provided for in the Construction Documents. The
surety countersigning the payment and performance bonds shall be such firm or
corporation as the State shall find acceptable, and the form and substance of
any such bond shall be approved by the State. The State and the Trustee shall be
co-obligees of any such payment and performance bonds.

 

SECTION 5. Issuance of the Bonds. As a condition subsequent to the continuing
effectiveness of the provisions of this Lease and in order to provide funds for
the financing and refinancing of the Garage, subject to the terms and conditions
set forth in Section 2.8 of the Bradley Airport Parity Bond Indenture, C.G.S.
Chapter 266a and the Trust Indenture, either concurrently with or as soon as
practicable following the Lease Execution Date, the State shall (to the extent
permitted by law): cause the Bonds in the form of long-term bonds to be issued
and sold in a principal amount sufficient to provide for the application of Bond
proceeds as provided in the Trust Indenture in an aggregate amount equal to the
sum of: (1) the Fixed Construction Price, (2) State Construction Oversight
Costs, (3) Development Costs per Exhibit K, (4) the amount to be deposited into
the Capitalized Interest Account, (5) the amount to be deposited into the Debt
Service Reserve Fund pursuant to the Trust Indenture, (6) any required payment
to a credit enhancement or liquidity support provider for credit enhancement or
liquidity support of the Bonds, (7) underwriter’s discount on the Bonds, and
(8) all other Issuance Costs in connection with the issuance and sale of the
Bonds.

 

SECTION 6. Flow of Funds and Payments.

 

(a) Deposit of Gross Receipts:

 

(1) Garage Gross Receipts shall be deposited with the Trustee daily and Surface
Parking Gross Receipts shall be deposited with the Custodian daily. Each shall
be accounted for separately by ABPC, the Trustee and the Custodian, as
applicable.

 

(2) Beginning with the first month of the operation of the Garage, and the
collection of Garage Gross Receipts, the Trustee shall release to ABPC for
deposit into its Garage Operating Expenses Account (the “Garage Operating
Expenses Account”), from the daily Garage Gross Receipts, all amounts collected,
less amounts required for any Garage Guaranteed Payment, until such time as two
and one-half months of the current approved

 

18

--------------------------------------------------------------------------------


 

annual Garage Operating Expenses Budget (the “Garage Operating Expenses Budget”)
shall be released to ABPC. For the balance of the month, all Garage Gross
Receipts collected shall be applied by the Trustee, as set forth in Section
6(b)(1) below. For each succeeding month throughout the term of the Lease, the
Trustee shall release to ABPC for deposit into its Garage Operating Expenses
Account from the Garage Gross Receipts, on the fifteenth of each month, an
amount equal to one month of the current approved annual Garage Operating
Expenses Budget.

 

(3) For the first month of the first Lease Year, as the Surface Parking Gross
Receipts are collected, the Custodian shall release to ABPC for deposit into its
Surface Parking Operating Expenses Account (the “Surface Parking Operating
Expenses Account”) from the daily Surface Parking Gross Receipts, all amounts
collected, less amounts required for any Surface Parking Guaranteed Payment,
until such time as two and one-half months of the current approved annual
Surface Parking Operating Expenses Budget (the “Surface Parking Operating
Expenses Budget”) shall be released to ABPC. For the balance of the month all
Surface Parking Gross Receipts collected shall be applied by the Custodian as
set forth in Section 6(b)(2) below. For each succeeding month, throughout the
term of the Lease, the Custodian shall release to ABPC for deposit into its
Surface Parking Operating Expenses Account from the Surface Parking Gross
Receipts, on the fifteenth of each month, an amount equal to one month of the
current approved annual Surface Parking Operating Expenses Budget.

 

(4) Interest earnings on the ABPC Garage Operating Expenses Account and the
Surface Parking Operating Expenses Account shall be treated as Garage Gross
Receipts and Surface Parking Gross Receipts, respectively from operations and
shall be transferred by ABPC to the Trustee or the Custodian, as applicable upon
the first business day of the month succeeding the posting of such interest
earnings in such Accounts.

 

(5) If at any time during the Lease Year ABPC encounters an unanticipated,
unbudgeted, extraordinary Garage Operating Expense or Surface Parking Operating
Expense, and the State approves the expense in writing, the Trustee and/or the
Custodian shall transfer in the manner defined by the State, from the
appropriate Gross Receipts Fund and/or Surplus Fund the funds required to cover
the approved costs.

 

(6) Upon State receipt and acceptance of an independent auditor’s annual report,
as required pursuant to Section 7(d) hereof, any necessary adjustments in
payments to the Trustee and/or the Custodian or reimbursements due ABPC shall be
executed prior to making any Additional Payments, in accordance with
Section 6(c).

 

(b) Trustee Payments:

 

(1) Garage Guaranteed Payments. Garage Gross Receipts on deposit with the
Trustee in the Garage Gross Receipts Fund established therefor under the Trust
Indenture (the “Garage Gross Receipts Fund”), or secondly in the Garage Surplus
Fund, shall be applied by the Trustee to make the following payments (the
“Garage Guaranteed Payments”) in the following order, on the fifteenth day of
each month (or, if

 

19

--------------------------------------------------------------------------------


 

not a Business Day, on the next succeeding Business Day) from funds available at
the end of the previous month:

 

(i) Garage Operating Expenses: For each month following the first month of
Garage operation, an amount equal to one month of the current approved annual
Garage Operating Expenses Budget.

 

(ii) Debt Service:

 

(A) Beginning             , 1/6th of the amount due as interest on the Bonds on
the next Interest Payment Date for the Bonds provided that the deposit
immediately preceding such Interest Payment Date shall be the balance necessary
to make such payment, and

 

(B) Beginning             , 1/12th of the amount due as principal of the Bonds,
whether at maturity or pursuant to mandatory sinking fund redemption, on the
next Principal Payment Date for the Bonds.

 

(iii) Debt Service Reserve Fund: the amount necessary to restore any deficiency
in the Debt Service Reserve Fund (each a “Debt Service Reserve Fund
Deficiency”).

 

(iv) Rebate Fund: all required deposits into the Rebate Fund established under
the Trust Indenture (each a “Rebate Fund Deposit”).

 

(v) Garage Trustee Expenses: Pay all State approved fees and expenses of the
Trustee related to the Garage and any and all reasonable costs and expenses
(including, without limitation, reasonable attorneys, fees and disbursements)
incurred by the Trustee, in enforcing its rights under the Guaranty (the “Garage
Trustee Expenses”), then due and payable.

 

(vi) Garage Major Maintenance and Capital Improvement Fund: In accordance with
the annual amount required for the Garage Major Maintenance and Capital
Improvement Fund (the “Garage Major Maintenance and Capital Improvement Fund”),
as stated in Exhibit H, as such Exhibit may be amended from time to time by
mutual agreement of the parties, the monthly amount for the current Lease Year
into the Garage Major Maintenance and Capital Improvement Fund. This account
shall be an unrestricted interest bearing account. All interest earnings shall
be deposited into the account, remain in the account, and be available for
payment of eligible project costs. In accordance with the project schedule in
Exhibit H, as amended by mutual agreement of the parties, and upon approval of
the State, the Trustee shall pay ABPC for the project activities. Such payments
may be upon completion of the activity or partial payments for the portion of
the activity completed prior to the payment date. Final project cost must be
supported by detailed actual expenditure records in accordance with State
requirements.

 

20

--------------------------------------------------------------------------------


 

(vii) State Minimum Guarantee: In accordance with Exhibit E, pay to the State
any portion of the monthly State Minimum Guarantee payment not paid from the
Surface Parking Gross Receipts Fund as provided in Section 6(b)(2)(iv) below.

 

(2) Surface Parking Guaranteed Payments. Surface Parking Gross Receipts on
deposit with the Custodian in the Surface Parking Gross Receipts Fund
established therefor under the Custody Agreement (the “Surface Parking Gross
Receipts Fund”) or secondly in the Surface Parking Surplus Fund, shall be
applied by the Custodian to make the following payments (the “Surface Parking
Guaranteed Payments”) in the following order on the fifteenth day of each month
(or, if not a Business Day, on the next succeeding Business Day) from funds
available at the end of the previous month:

 

(i) Surface Parking Operating Expenses: For each month following the first month
of the first Lease Year, an amount equal to one month of the current approved
annual Surface Parking Operating Expenses Budget.

 

(ii) Surface Parking Custodian Expenses: Pay all State approved fees and
expenses of the Custodian, related to Surface Parking and any and all reasonable
costs and expenses (including, without limitation, reasonable attorneys, fees
and disbursements) incurred by the Custodian, in enforcing its rights under the
Guaranty (the “Surface Parking Custodian Expenses”) then due and payable.

 

(iii) Surface Parking Major Maintenance and Capital Improvement Fund: In
accordance with the annual amount required for the Surface Parking Major
Maintenance and Capital Improvement Fund (the “Surface Parking Major Maintenance
and Capital Improvement Fund”), as stated in Exhibit H, as such Exhibit may be
amended from time to time by mutual agreement of the parties, the monthly amount
for the current Lease Year into the Surface Parking Major Maintenance and
Capital Improvement Fund. This account shall be an unrestricted interest bearing
account. All interest earnings shall be deposited into the account, remain in
the account and be available for payment of eligible project costs. In
accordance with the project schedule in Exhibit H, as amended by mutual
agreement of the parties, and upon approval of the State, the Custodian shall
pay ABPC for the project activities. Such payments may be upon completion of the
activity or partial payments for the portion of the activity completed prior to
the payment date. Final project cost must be supported by detailed actual
expenditure records in accordance with State requirements.

 

(iv) State Minimum Guarantee: In accordance with Exhibit E, attached hereto, pay
to the State the monthly amount of the annual State Minimum Guarantee for the
current Lease Year.

 

(3) Surplus Funds: Any amounts remaining in the Garage Gross Receipts Fund shall
be deposited by the Trustee into the Garage Surplus Fund under the Trust
Indenture and any

 

21

--------------------------------------------------------------------------------


 

amounts remaining in the Surface Parking Gross Receipts Fund shall be deposited
by the Custodian into the Surface Parking Surplus Fund under the Custody
Agreement (collectively, the “Surplus Funds”).

 

(4) Reimbursement of Guarantor Payments: To the extent sufficient funds are
available therefor in the appropriate Surplus Fund, after all Guaranteed
Payments have been deposited or paid for any month, the Trustee and the
Custodian shall notify the State of the amount of such funds and the State shall
direct the Trustee and the Custodian to reimburse APCOA in such amount, to the
extent possible, for any Guarantor Payments made by APCOA and not previously
reimbursed, in accordance with Section 5.07 of the Trust Indenture or
Section       of  the Custody Agreement. Notwithstanding the foregoing, APCOA
shall not be reimbursed for any Guarantor Payments made during an extension of
the Target Date pursuant to Section 4(i) of this Lease. APCOA shall be entitled
to be reimbursed for the principal of such Guarantor Payments, plus (a) the
actual interest cost, if APCOA borrowed funds to make such payment as certified
by APCOA, or (b) an amount based upon the prime lending rate, as published in
the Wall Street Journal, on the date of such Guarantor Payment to the Trustee or
the Custodian, and adjusted throughout the term of the reimbursement as the
prime lending rate changes, if APCOA utilized cash to make such payment, plus a
premium of 10/12th of one percent per month on the principal, up to a maximum of
ten percent (10%). To the extent in accordance with the provisions above, there
are not sufficient moneys in the Surface Parking Surplus Fund to reimburse
Guarantor Payments made with respect to Surface Parking Guaranteed Payments,
such Guarantor Payments shall be reimbursed from moneys on deposit in the Garage
Surplus Fund to the extent that there are sufficient funds therein.

 

(c) Additional Payments: To the extent that funds are available for such purpose
in the Garage Surplus Fund in accordance with the Trust Indenture on the date of
payment of the Additional Payments described below, after payment in full of all
Garage Guaranteed Payments for the completed Lease Year, such funds shall be
transferred by the Trustee from the Garage Surplus Fund to the Custodian for
deposit into the Surface Parking Surplus Fund under the Custody Agreement. To
the extent that funds are available in the Surface Parking Surplus Fund under
the Custody Agreement on the date of payment of the Additional Payments
described below (the “Surplus Moneys”), Additional Payments in the order as
described below (the “Additional Payments”), shall be paid promptly by the
Custodian, after payment in full of all Surface Parking Guaranteed Payments for
the completed Lease Year, and after receipt and acceptance of the independent
auditor’s annual report, as required pursuant to Section 7(d) hereof with
respect to such completed Lease Year:

 

(i) Developer Payment: The first $1,000,000 of Surplus Moneys (the “Developer
Payment”) shall be paid to ABPC, provided, however, that during the first and
last Lease Years, such Developer Payment amount shall be prorated for the actual
number of months in said years.

 

(ii) Reimbursement of Unpaid Developer Payments: To the extent any Developer
Payment is not paid to ABPC when due for any reason, Surplus Moneys not needed
to pay the currently due Developer Payment in full shall

 

22

--------------------------------------------------------------------------------


 

next be used to pay accrued but unpaid Developer Payments in the order accrued.

 

(iii) State and Developer Additional Payments: The State and ABPC shall share
equally in Surplus Moneys up to the next $2,000,000 from the balance remaining
after payment and reimbursement in full of the Developer Payments as provided in
Section 6(c)(i)-(ii) above. There will be no accumulation and reimbursement of
annual shortfalls of such State and Developer Additional Payments.

 

(iv) State and Developer Percentage Payments: The State shall receive 85 percent
and ABPC shall receive 15 percent of the balance of Surplus Moneys remaining
after payment and reimbursement of the maximum Developer Payments and the
maximum State and Developer Additional Payment as provided in
Section 6(c)(i)-(iii) above.

 

(d) APCOA Guaranty: Pursuant to the Guaranty, APCOA guarantees to pay the
Trustee and the Custodian, as applicable, funds sufficient to make any
Guaranteed Payment for which the Trustee or the Custodian has insufficient funds
on deposit in the appropriate funds to make the required payment on the
scheduled payment date after application thereto of amounts available therefor
from all prior sources as provided in Section 6(e) below, Article V of the Trust
Indenture and Section        of the Custody Agreement, as applicable.

 

Notification and Payment: If the Trustee or the Custodian determines that it
does not have sufficient funds on deposit in the applicable fund or account, at
the end of any month to make any Guaranteed Payment for that month, after
application thereto of amounts available therefor from all prior sources as
provided in Section 6(e) below, Article V of the Trust Indenture and
Section       of the Custody Agreement, as applicable, the Trust Indenture and
Custody Agreement shall provide that the Trustee and Custodian respectively
shall notify the State and APCOA by the fifth Business Day of the following
month by telephone and telecopier transmission, promptly confirmed by overnight
express, of the amount of the required payment (each, a “Guarantor Payment”).
Within three Business Days of such telephone and telecopier notice, APCOA shall
wire funds in the amount of the Guarantor Payment to the Trustee or the
Custodian, as applicable. Failure by APCOA to make any Guarantor Payment when
due will be a default under the Guaranty. Notwithstanding anything herein to the
contrary, APCOA shall not be obligated to make a Guarantor Payment or any
portion thereof to the extent such Guarantor Payment or portion thereof is
solely caused by the failure of the State to perform its obligations under the
first sentence only of Section 7(a)(4)(b) hereof.

 

(e) Order of Sources to Pay Guaranteed Payments and Additional Payments:

 

(1) The Garage Guaranteed Payments shall be paid from the following sources, in
each case to the extent available, in the following order:

 

(i)         Garage Operating Expenses:

 

1.          Garage Gross Receipts Fund;

 

2.          Garage Surplus Fund;

 

23

--------------------------------------------------------------------------------


 

3.         The Guaranty.

 

(ii)     Debt Service:

 

1.          Capitalized Interest Account, during the capitalized interest
period;

 

2.          Garage Gross Receipts Fund;

 

3.          Garage Surplus Fund;

 

4.          The Guaranty;

 

5.          Debt Service Reserve Fund;

 

6.          Trustee funds available therefor as provided in the Trust Indenture,
including, without limitation, the application of the Debt Service Reserve Fund
to the final maturity or maturities of the Bonds as provided therein; and

 

7.          Bond Insurance.

 

(iii)    Debt Service Reserve Fund Deficiency:

 

1.          Garage Gross Receipts Fund;

 

2.          Garage Surplus Fund;

 

3.          The Guaranty.

 

(iv)    Rebate Fund Deposit:

 

1.          Garage Gross Receipts Fund;

 

2.          Garage Surplus Fund; and

 

3.          The Guaranty.

 

(v)     Garage Trustee Expenses:

 

1.          Garage Gross Receipts Fund;

 

2.          Garage Surplus Fund;

 

3.          The Guaranty.

 

(vi)    Garage Major Maintenance and Capital Improvement Fund Deposits:

 

1.          Garage Gross Receipts Fund;

 

2.          Garage Surplus Fund;

 

3.          The Guaranty.

 

(vii)   State Minimum Guarantee Payments, to the extent not paid by Surface
Parking:

 

1.          Garage Gross Receipts Fund;

 

2.          Garage Surplus Fund;

 

3.          The Guaranty.

 

24

--------------------------------------------------------------------------------


 

(2)     The Surface Parking Guaranteed Payments shall be paid from the following
sources, in each case to the extent available, in the following order:

 

(i)      Surface Parking Operating Expenses:

 

1.          Surface Parking Gross Receipts Fund;

 

2.          Surface Parking Surplus Fund;

 

3.          The Guaranty.

 

(ii)     Surface Parking Custodian Expenses:

 

1.          Surface Parking Gross Receipts Fund;

 

2.          Surface Parking Surplus Fund;

 

3.          The Guaranty.

 

(iii)    Surface Parking Major Maintenance and Capital Improvement Fund
Deposits:

 

1.          Surface Parking Gross Receipts Fund;

 

2.          Surface Parking Surplus Fund;

 

3.          The Guaranty.

 

(iv)    State Minimum Guarantee Payments:

 

1.          Surface Parking Gross Receipts Fund;

 

2.          Surface Parking Surplus Fund;

 

3.          The Guaranty.

 

(3)     All Additional Payments shall be paid from Surplus Moneys only.

 

(f)    Section 2.8 Bradley Airport Parity Bond Indenture:

 

(1)     The parties hereto agree that the Debt Service payments made pursuant to
Section 6(b)(1)(ii) above shall constitute the “fixed rentals” for purposes of
Section 2.8(2)(i) of the Bradley Airport Parity Bond Indenture.

 

(2)     The parties hereto agree that the Debt Service Reserve Fund, Rebate Fund
and Garage Trustee Expenses payments made pursuant to Sections
6(b)(1)(iii)-(vi) above shall constitute the “further rentals” for purposes of
Section 2.8(2)(ii) of the Bradley Airport Parity Bond Indenture.

 

(3)     The parties hereto agree that the State Minimum Guarantee payments made
pursuant to Section 6(b)(1)(vii) above shall constitute “ground rental” for
purposes of Section 2.8(3) of the Bradley Airport Parity Bond Indenture.

 

(4)     The parties hereto agree that the Surface Parking Custodian Expenses
payments made pursuant to Section 6(b)(2)(ii)-(iii) above shall constitute

 

25

--------------------------------------------------------------------------------


 

the “further rentals” for purposes of Section 2.8(2)(ii) of the Bradley Airport
Parity Bond Indenture.

 

(5)     The parties hereto agree that the State Minimum Guarantee payments made
pursuant to Section 6(b)(2)(iv) above shall constitute “ground rental” for
purposes of Section 2.8(3) of the Bradley Airport Parity Bonds Indenture.

 

(6)     The parties hereto agree that the State’s share, if any, of the State
and Developer Additional Payments and the State and Developer Percentage
Payments made pursuant to Section 6(c)(iii) and 6(c)(iv) above, respectively,
shall constitute “ground rental” for purposes of Section 2.8(3) of the Bradley
Airport Parity Bonds Indenture.

 

(7)     Notwithstanding anything else to the contrary herein, all “fixed rentals
and further rentals” which are not required to make the deposits or payments set
forth above shall be paid to the State for its own use and purposes in
accordance with the Bradley Airport Parity Bond Indenture.

 

SECTION 7. Use and Operation of the Leased Premises.

 

(a) General.

 

(1) The Leased Premises shall be used by ABPC as parking facilities for motor
vehicles and for any other purpose necessary to the parking of motor vehicles
(including administrative functions), or as otherwise approved by the State.
ABPC agrees to operate the Leased Premises as parking facilities in accordance
with good business practices. The parking of any vehicle on a complimentary or
validated basis in the Garage or the Surface Parking shall not be allowed unless
previously authorized by the State.

 

(2) ABPC shall have the right and obligation to manage and operate the Leased
Premises as parking facilities 24 hours a day, seven days a week, 52 weeks a
year, in an efficient and professional manner with sufficient personnel to
minimize shuttle bus delays and exit booth processing times, who shall be
proficient in customer service communication and shall be courteous, clean and
neat at all times and uniformed with proper identification. ABPC may operate
Lots 5A and 5B as an overflow lot, depending upon the overall volume of use of
the other Surface Parking lots. ABPC shall screen and train personnel, and
further, shall make the best effort to minimize staff turnover.

 

(3) ABPC shall provide, the following services for the Leased Premises
throughout the Lease Term:

 

(i) An on-site supervisor, 24 hours per day, 365 days per year.

 

(ii) Positive control of traffic on and in the immediate vicinity of the Leased
Premises to direct patrons to available parking, prevent unreasonable traffic

 

26

--------------------------------------------------------------------------------


 

delays and direct patrons away from parking areas that are full. Such direction
must be accomplished by the use of proper signage and/or supervision to the
satisfaction of the Airport Administrator;

 

(iii) Removal of all abandoned and illegally parked vehicles. Such removal will
be coordinated with the State/Airport Police. Vehicles shall be relocated to an
impound area as authorized by the State;

 

(iv) Daily inspections of the Leased Premises with inspection reports submitted
to the Airport Administrator on a weekly basis. Reports shall include any and
all normal and abnormal conditions of pavement, equipment, lighting, staffing
levels, etc.;

 

(v) Upon notice, respond to all customer telephone complaints within 24 hours
and written complaints within seven days. The Airport Administrator shall be
advised of the outcome of each complaint. Complaints received which pertain to
matters outside the scope of ABPC’s authority shall be forwarded to the Airport
Administrator for review and reply; and

 

(vi) The establishment and maintenance of procedures to ensure that only
authorized personnel park in the Employee Lot, which may include the existing
automated vehicle identification system installed by the State. Said system will
be operated, maintained and replaced when necessary by ABPC.

 

(4) Gross Revenue Pledge.

 

(a)      The State and ABPC hereby covenant that they shall maintain at all
times rates for parking at the Garage and the Surface Parking sufficient to
result in each year in Garage Gross Receipts in such amount to permit compliance
with the Garage Coverage Ratio, as defined in the Trust Indenture. If for any
Lease Year, as shown in the audited financial statements prepared for such Lease
Year, the Garage Coverage Ratio has not been met, the State and ABPC shall
promptly adjust rates for parking at the Garage and/or the Surface Parking such
that the Garage Coverage Ratio is projected to be met for the then-current Lease
Year.

 

(b)      The State and ABPC hereby approve and establish, and the State shall
implement, during each Lease Year of the Lease Term, the parking rates for the
Surface Parking and the Garage, respectively, which are attached hereto as
Exhibit F, which parking rates shall take effect automatically under the
provisions of this Lease; provided, however, that if at the end of any Lease
Year, the combined Surface Parking Gross Receipts and Garage Gross Receipts
received in that Lease Year exceed the target therefor set forth in the table
below, any scheduled parking rate increases for the succeeding Lease Year as set
forth in Exhibit F hereto shall not occur during such succeeding Lease Year
unless the State and ABPC mutually agree at such time that such rate increases

 

27

--------------------------------------------------------------------------------

 

for such Lease Year shall be given effect, in whole or in part. In the event of
an increase or decrease in the combined Surface Parking Operating Expenses and
Garage Operating Expenses in any Lease Year which exceeds $300,000 when compared
with the amount budgeted therefor, the State and ABPC shall mutually agree to
modify Surface Parking parking rates and/or Garage parking rates in order to
compensate for such increase or decrease in such operating expenses. In
addition, if for any reason at the end of any Lease Year, the combined Surface
Parking Gross Receipts and Garage Gross Receipts received during such Lease Year
are less than the target therefor set forth in the table below, ABPC shall
notify the State of any non-scheduled increase in the parking rates for the
succeeding Lease Year necessary (in addition to the automatic Exhibit F rate
increases) to ensure that the combined Surface Parking Gross Receipts and the
Garage Gross Receipts target for such succeeding Lease Year is met, and the
State shall approve and establish such non-scheduled rate increases. In
addition, the State and ABPC may mutually agree, at any time during the term of
the Lease to adjust parking rates to respond to market and economic conditions,
as long as such parking rate adjustment does not adversely affect any combined
year-end Total of Surface Parking Gross Receipts and Garage Gross Receipts
listed below. No adjustment in Garage Parking Rates pursuant to this paragraph,
shall be made, unless the State and ABPC project compliance with the Garage
Coverage Ratio, after giving effect to such adjustment.

 

Lease Year

 

Combined Year-End Total: Surface Parking
Gross Receipts and Garage Gross Receipts

 

 

 

 

 

1st

 

$

3,283,816

 

2nd

 

11,704,442

 

3rd

 

18,228,322

 

4th

 

21,765,495

 

5th

 

22,024,572

 

6th

 

22,287,535

 

7th

 

22,554,444

 

8th

 

22,825,356

 

9th

 

25,781,090

 

10th

 

26,061,905

 

11th

 

26,346,933

 

12th

 

26,636,237

 

13th

 

26,929,879

 

14th

 

30,396,540

 

15th

 

30,732,834

 

16th

 

31,074,170

 

17th

 

31,297,651

 

18th

 

31,524,484

 

19th

 

35,079,930

 

 

28

--------------------------------------------------------------------------------


 

Lease Year

 

Combined Year-End Total: Surface Parking
Gross Receipts and Garage Gross Receipts

 

20th

 

35,344,022

 

21st

 

35,612,076

 

22nd

 

35,884,151

 

23rd

 

36,160,307

 

24th

 

38,305,919

 

25th

 

38,602,961

 

26th

 

24,689,898

 

 

(5) As of the Lease Execution Date, ABPC has: (1) pursuant to the Construction
Management Agreement, engaged the Construction Manager to perform each of ABPC’s
obligations under this Lease in connection with the construction of the Garage,
and (2) pursuant to the License Agreement, engaged APCOA to exercise ABPC’s
non-construction rights and perform ABPC’s non-construction obligations under
this Lease prior to the date that the Garage is Substantially Completed.
Effective as of the earlier of the date of Substantial Completion of the Garage,
or the expiration or termination of the License Agreement, pursuant to the
Assignment, ABPC has assigned all of its non-construction rights and
non-construction obligations under this Lease, to BAP, and BAP has agreed to
exercise all of ABPC’s non-construction rights and perform all of ABPC’s
non-construction obligations under this Lease, but specifically excluding,
however, any remaining construction obligations under this Lease as of such date
of Substantial Completion (including, without limitation, punchlist and warranty
work), which shall remain the responsibility of the Construction Manager under
the Construction Management Agreement. The State and the Trustee shall be third
party beneficiaries of APCOA’s obligations under the License Agreement and BAP’s
obligations under the Assignment with the ability to exercise ABPC’s remedies
thereunder in the event of a default by APCOA or BAP, respectively, under such
agreements. The License Agreement and the Assignment shall not be amended,
modified or terminated without the consent of the State and the Trustee. In no
event shall payment of the State Minimum Guarantee under this Lease be deemed in
any way to be a construction obligation.

 

(6) The State, its officers, agents and employees shall not be responsible or
liable for any loss of, or damage to, the property of ABPC or of its patrons,
guests or invitees while on the Leased Premises.

 

(7) The State shall have the right at any time during emergency or crisis
situations and at other reasonable times after due notice to ABPC to enter the
Leased Premises for the purpose of examining the state of repair and condition
of the Leased Premises and the equipment, and for the purpose of determining
whether the terms, covenants and conditions contained in this Lease are being
fully and faithfully observed and performed.

 

(8) With respect to the Leased Premises, ABPC shall provide for the removal of
snow and ice, the seeding, planting and cutting of grass and shrubs, the
prevention of erosion and the routine maintenance of all storm drains and sewer
lines within the Leased Premises which serve the Leased Premises. ABPC shall in
addition be responsible for the reconstruction, if necessary, of any storm
drains and sewer lines within the Leased Premises which (i) ABPC,

 

29

--------------------------------------------------------------------------------


 

its agents or subcontractors, installed, or (ii) which, through ABPC’s actions,
negligence or lack of maintenance, require reconstruction.

 

(9) ABPC shall have the right to acquire, install operate and maintain on the
Leased Premises such improvements, equipment and supplies required or
appropriate for the operation of the Garage and the Surface Parking pursuant to
the terms of this Lease. ABPC will make a concerted effort to employ the use of
recycled materials and supplies whenever possible.

 

(10) ABPC agrees that it shall not permit hazardous or unreasonably
objectionable fumes, smoke or odors apart from those experienced in normal
maintenance and facility operation to reach areas above the surface of the land,
and that no unsightly accumulation of boxes, barrels, packages, junk, wastepaper
or equipment or other such articles shall be permitted on the Leased Premises.

 

(11) ABPC agrees that the State, its agents, licensees and invitees shall have
in common with others the right to pass and repass within and upon the Leased
Premises with motor vehicles at no cost or expense to the State.

 

(12) ABPC agrees to operate its business on the Leased Premises so as to comply
with and conform to all applicable federal and State statutes and regulations
regarding, but not limited to, protection of the environment, health, safety,
nuisance and fire, so far as the Leased Premises are concerned.

 

(13) ABPC shall provide by itself or others a street-type sweeper of adequate
specifications and capacity, which will remain on the Leased Premises. Said
sweeper will be used to clean and maintain the Leased Premises to the reasonable
satisfaction of the Airport Administrator.

 

(14) ABPC shall recognize the authority of the Airport Administrator or his
designee in supervising the conduct of all activities at the Airport. Compliance
with the Airport Administrator’s rightful directions is mandatory.

 

(15) Nothing contained in this Lease shall be construed to indicate that ABPC
has any rights at the Airport beyond the rights conveyed thereto pursuant to
this Lease.

 

(16) ABPC will provide, operate, maintain and monitor the security systems
installed in the Leased Premises, which shall include, without limitation, video
and audio surveillance systems in the Garage, panic buttons throughout the
surface lots, and provide courtesy patrols in numbers agreed upon from time to
time by the State to provide security and assistance to parking patrons in the
Garage and Surface Parking lots, as deemed necessary by the State. ABPC shall
promptly report any incidents requiring police response to the State Police
stationed at the Airport; provided, however, that ABPC shall have no
responsibility for providing police protection or reaction in connection with
the Leased Premises.

 

30

--------------------------------------------------------------------------------


 

(17) ABPC will man the exit booths of the Garage and the Surface Parking lots to
the satisfaction of the Airport Administrator. Patrons should not wait in an
exit line more than five minutes. ABPC shall anticipate peak period staffing and
staff accordingly.

 

(18) The State shall have the right to contract out to third parties any
non-parking service or concession on the Leased Premises, provided such service
or concession does not adversely affect ABPC’s operation of the Garage and/or
Surface Parking.

 

(b) Credit Cards and Debit Cards.

 

(1) ABPC shall arrange to have all credit card companies make direct transfers
each business day, or as often as such credit card companies transfer credit
card receipts to APCOA or ABPC at comparable garages, of all debit card and
credit card receipts (net of service charges) from the operation of the Garage
to a special account established in the Garage Gross Receipts Fund. Although
ABPC shall not be responsible for such direct transfer by the credit card
companies, ABPC shall make every effort which it is capable of making to insure
that the transfer is accurate and is made every business day, or as often as set
forth above. ABPC shall immediately cooperate with the State to determine what
further remedial action, including, without limitation, substitution of another
credit card company to perform the transfers, should be taken if its best
efforts to correct the problem with the defaulting credit company are not
sufficient to restore the appropriate transfers. The parking of any vehicles on
a complimentary or validated basis anywhere in the Garage will not be allowed
unless previously authorized and agreed to by the State.

 

(2) ABPC shall arrange to have all credit card companies make direct transfers
each business day or as often as such credit card companies transfer credit card
receipts to APCOA or ABPC at comparable garages, of all debit card and credit
card receipts (net of service charges) from the operation of the Surface Parking
to a special account established in the Surface Parking Gross Receipts Fund.
Although ABPC shall not be responsible for such direct transfer by the credit
card companies, ABPC shall make every effort which it is capable of making to
insure that the transfer is accurate and is made every business day, or as often
as set forth above. ABPC shall immediately cooperate with the State to determine
what further remedial action, including, without limitation, substitution of
another credit card company to perform the transfers, should be taken if its
best efforts to correct the problem with the defaulting credit company are not
sufficient to restore the appropriate transfers. The parking of any vehicles on
a complimentary or validated basis anywhere in the Surface Parking lots will not
be allowed unless previously authorized and agreed to by the State.

 

(c) Revenue Control.

 

(1) The parties mutually agree that ABPC shall install, operate and maintain
state-of-the-art revenue control equipment and computer software for each of the
Surface Parking lots and the Garage, approved by the State, and with
consideration of the economic viability of such systems on the Leased Premises
including but not limited to, entrance and exit barrier gates to insure optimum
accountability for ABPC’s operation of the Surface Parking and the

 

31

--------------------------------------------------------------------------------


 

Garage. Revenue control equipment must, at a minimum, be machine readable with a
fee computing cashier terminal for on-line status and such system shall provide:

 

(i)      Facility Grand Total — Total Report

— by day, by lot and for the entire Garage

 

(ii)     Summary Cashier Report

— by day, by lot and for the entire Garage

 

(iii)    Transaction Detail Report

— by day, by lot and for the entire Garage

 

(iv)    Rate Classification Report

— revenue for specific time durations, i.e. 0-1 hour, 1-1/2 hours, etc.

 

(2) The overnight license plate inventory system shall be a separate system
independent of the fee computing revenue control equipment and reporting. ABPC
agrees to replace or upgrade the approved revenue control equipment and computer
software as necessary, but in any event at least once every 7 years during the
Lease Term. The inventory system shall provide:

 

(i)      Overnight inventory listing by day, by lot and for the entire Garage;
and

 

(ii)     Inventory stratification detailing quantity, length of stay and value
of inventory.

 

(3) ABPC shall provide the following services for the Leased Premises throughout
the Lease Term:

 

(i)      Maintenance and repair of all revenue control equipment for the Leased
Premises. Such maintenance and repair shall ensure that the revenue control will
be machine readable and in on-line status. Machine readable shall mean parking
tickets will be read by the fee computer which will automatically calculate the
correct fee without cashier interference and on-line will mean all fee computers
will be connected to a central computer and transmit data at least every 15
minutes to a data base; and

 

(ii)     Reports to the State, to include, but not be limited to:

 

a. Monthly, the number of transactions per fee category, per day, per parking
lot and for the entire Garage, including a monthly summary of each category;

 

b. Daily, the number and amount of revenue tickets collected per day, per lane,
per parking lot and for the entire Garage, including a

 

32

--------------------------------------------------------------------------------


 

statement of Garage Gross Receipts and Surface Parking Gross Receipts;

 

c. Weekly, an overnight inventory of each parking lot and the entire Garage, and
daily the overnight vehicle count of each parking lot and the entire Garage;

 

d. Monthly, the number of lost, validated and unaccounted for tickets per day,
per Surface Parking lot and for the entire Garage. ABPC shall be responsible for
identifying lost tickets together with the calculation of the amount due the
State for said tickets in accordance with the schedule outlined below in
Section 7(b)(4)(ii); and

 

e. Monthly, a list of any Refunds (i.e. overcharges or incorrect fees),
promotional discounts and allowances by ABPC to its customers. “Refund” shall be
defined as the return of any fees collected from the customers of the Leased
Premises in accordance with State approved procedures. Such report must be
submitted to the Airport Administrator no later than five working days after the
end of the previous month.

 

(4) The parties agree to the following with respect to non-paid and unaccounted
for customer tickets:

 

(i)      All non-paid customer tickets shall be signed by (a) the customer, if
available, (b) ABPC’s shift employee and (c) ABPC’s facility manager or an
authorized representative of ABPC, and shall state the license plate number of
the non-paying vehicle and note the reason for non-payment. The State shall have
the right to allow for free parking by certain State employees, official
visitors and others designated by the State, provided that such free parking
shall be without penalty or expense to ABPC.

 

(ii)     ABPC shall pay to the State, at its sole cost and expense, and the same
shall be not treated as Garage Operating Expenses or Surface Parking Operating
Expenses nor be reimbursable under the terms of this Lease, for all unaccounted
parking tickets that equal or exceed 0.3% of the total number of tickets per
month for all Surface Parking Lot and the Garage in accordance with the
following schedule. Once the combined 0.3% threshold is attained, all
Unaccounted For Tickets are assessed at the applicable penalty value:

 

Percent of Unaccounted For Tickets

 

Penalty

 

 

 

0.0% to less than 0.3%

 

= $0.00 x Total Number of Unaccounted For Tickets

 

33

--------------------------------------------------------------------------------


 

Percent of Unaccounted For Tickets

 

Penalty

0.0% to less than 0.7%

 

= $10.00 x Total Number of Unaccounted For Tickets

 

 

 

0.0% to less than 1.0%

 

= $15.00 x Total Number of Unaccounted For Tickets

 

 

 

0.0% to 1.0% or more

 

= $20.00 x Total Number of Unaccounted For Tickets

 

“Unaccounted For Tickets” shall mean, with respect to the operation of the
Leased Premises, the number of tickets which are equal to the sum of the daily
beginning vehicle inventory plus the daily number of tickets issued, minus the
daily number of tickets collected, minus the daily ending vehicle inventory.

 

(5) ABPC shall insure the integrity of the revenue control system at all times
during the Lease Term. This includes, but is not limited to, power outages. ABPC
will install a sufficient generator as a backup emergency power system.

 

(6) ABPC shall ensure that its employees and agents are properly trained in the
operation of the revenue control systems installed at the Leased Premises.

 

(7) ABPC shall install an automated credit card system, which will allow the
customers of ABPC an option of paying via credit card, no later than upon
completion of Phase I of the Garage. Prior to any such installation, all plans
therefor must be submitted in writing and approved by the State.

 

(8) ABPC shall install “pay on foot” or express credit card exit lanes, as
mutually agreed to with the State, no later than upon completion of Phase I of
the Garage.

 

(9) ABPC shall install Automatic Vehicle Identification (AVI) lanes and provide
for corporate invoicing, no later than upon completion of Phase I of the Garage.
Implementation plans therefor must be submitted in writing and approved by the
State.

 

(10) ABPC shall consider any new services, technologies, etc., and implement
those, which would provide enhanced customer service.

 

(11) All revenue control system equipment costs paid pursuant to this
Section 7(b) which are not paid from Bond proceeds shall not be treated as
Garage Operating Expenses or Surface Parking Operating Expenses, but shall be
paid or reimbursed from amounts on deposit in the Garage or Surface Parking
Major Maintenance and Capital Improvement Funds respectively.

 

34

--------------------------------------------------------------------------------


 

(d) Budget

 

ABPC shall prepare and deliver to the State, at least 45 days prior to the
commencement of each Lease Year: (a) a budget reflecting the Garage Gross
Receipts which ABPC expects to receive and the Garage Operating Expenses which
ABPC expects to incur during the forthcoming Lease Year of Garage operation (the
“Garage Budget”) and (b) a budget reflecting the Surface Parking Gross Receipts
which ABPC expects to receive and the Surface Parking Operating Expenses which
ABPC expects to incur during the forthcoming Lease Year of Surface Parking
operation (the “Surface Parking Budget” and collectively with the Garage Budget,
the “Budgets”), such Budgets to be reviewed and approved by the State. If the
State for any reason does not respond to any proposed Budget within 45 days
after the State’s receipt thereof, or if the parties fail to reach agreement as
to a Budget for the following Lease Year, then such Budget for such following
Lease Year shall be the Budget for the preceding Lease Year, increased by the
percentage increase in the CPI for the month of April preceding the beginning of
the Lease Year. “CPI” means the United States Department of Labor, Bureau of
Labor Statistics, Consumer Price Index for all Urban Consumers (CPI-U)
unadjusted US city average all items with index base period (1982-84=100). If
the base 1982-84=100 is changed by the United Stated Department of Labor, the
parties agree to apply the new base. If the CPI shall not exist in the same
format as set forth in this section, State shall substitute an official index
published by the Bureau of Labor Statistics, or successor or similar
governmental agency, as may then be in existence and shall be most nearly
equivalent thereto for Hartford, Connecticut.

 

(e) Recordkeeping, Reporting and Audits:

 

A. Recordkeeping: Separate records and books of accounts must be maintained for
the Garage operation and the Surface Parking operation. ABPC will maintain its
books and records in such a manner to enable both the preparation of annual
financial statements in accordance with generally accepted accounting principles
and the calculation of the payment distributions as prescribed in this Lease.

 

ABPC shall maintain at a location within the State of Connecticut or another
reasonable location as may be approved in advance by the State, in a manner
acceptable to the State, true and complete records and accounts of all items and
transactions necessary to prepare and verify the accuracy of the financial
position and results of the parking operations which are the subject of this
Lease. The State hereby approves the location of central records with respect to
such matters in Chicago, Illinois.

 

ABPC agrees to give the State’s and the Trustee’s authorized representatives’
access during reasonable hours to such books and records. ABPC agrees that it
will keep and preserve or cause to be kept and preserved for three (3) years
after the audits required by Section 7(d)C are accepted by the State, all books
and records which are the subject of its recordkeeping obligation under this
Section 7(d)A. If any litigation, claim or audit is started before the
expiration of the three year period, such records shall be retained until all
litigation, claims or audit finding involving the records have been resolved.

 

B. Financial Statement Preparation: ABPC agrees to prepare or cause to be
prepared true and accurate annual financial statements in conformity with
generally accepted accounting

 

35

--------------------------------------------------------------------------------


 

principles and supplementary information as described below. The financial
statements must reflect the results of operations of the Leased Premises only,
and not be combined or consolidated with the results of any other enterprise.

 

In addition to the financial statements, the following schedules of
supplementary information must also be presented:

 

1.       An income statement for each of the Garage operation and Surface
Parking operation that, in total, agrees with the entity’s overall income
statement.

 

2.       A schedule of gross receipts and operating expenses prepared on the
cash basis for each of the Garage operation and Surface Parking operation, with
a reconciliation of the cash basis gross receipts and operating expenses with
the accrual basis revenue and operating expenses presented in the income
statement described above in item #1.

 

3.       A schedule detailing the status of Guarantor Payments, including
accrued interest, the premium amount, advance repayments and outstanding
balance.

 

4.       A schedule of outstanding Developer Payments.

 

5.       A schedule which presents the calculation of Additional Payments due
ABPC and the State in accordance with Section 6(c). For the purposes of this
calculation, Guaranteed Payments excluding operating expenses which are
developed in #2 above) are to be considered deductions for the Lease Year which
provided the funds for such payments; i.e. Guaranteed Payments made on July 15
from funds available as of June 30 are to be considered Guaranteed Payments for
the Lease Year ended that June.

 

All items presented in the schedules required by item #3, #4 and #5 must be
reconciled to the financial statements or schedules if the amounts presented in
these schedules differ from that presented in the financial statements or other
schedules.

 

6.       A detailed listing of fixed assets(i.e. equipment, furniture, etc.)
purchased with parking operating gross receipts and/or bond proceeds.

 

7.       A schedule of the Garage and Surface Parking Major Maintenance and
Capital Improvement Funds detailing the deposits, interest earnings and
expenditures plus a supporting schedule which accumulates the expenditures by
project.

 

8.       A schedule showing compliance with the Garage Coverage Ratio for the
preceding Lease Year.

 

Such annual financial statements and supplementary information shall be prepared
and delivered to the State and the Trustee within sixty (60) days following each
of the hereinafter specified events where appropriate:

 

36

--------------------------------------------------------------------------------


 

(a)     The end of each Lease Year of the specified term of this Lease;

 

(b)     The end of each Lease Year of any bonafide extension of the specified
term of this Lease, if any;

 

(c)     The effective date of termination of this Lease, in the event of
termination of this Lease prior to the completion of the specified term of this
Lease or prior to the completion of the extended term of this Lease specified in
any bona fide extension hereof, if any.

 

C. Audits: The annual financial statements and supplementary information
required by Section B hereinabove shall be prepared by an independent CPA, as
defined by Chapter 389 of the Connecticut General Statutes, retained by ABPC and
reasonably satisfactory to the State. ABPC shall allow the CPA full and
unrestricted access to books and records and APCOA shall allow the CPA full and
unrestricted access to the books and records associated with ABPC and to any
information which is necessary to attest to the reasonableness of APCOA home
office overhead and direct costs charged to ABPC. The financial statements audit
shall be performed in accordance with generally accepted auditing standards and
the auditor shall express an “ in relation to” opinion on the schedules of
supplementary information.

 

The cost of this audit will be allocated between the Garage operation and the
Surface Parking operation and will be considered a Trustee expense and, as such,
will not be included in the Budgets. Upon acceptance by the State of the audit,
the Trustee will be directed to pay the audit firm for the cost of the audit or
to reimburse APCOA for the proportional share of the audit attributable to the
parking operation at the Airport.

 

While it is the intent of the State to rely on the certified statements(s) of
the CPA, the State hereby reserves the right to review, examine and/or audit the
records of ABPC and APCOA and the workpapers of the said CPA.

 

(f) Airport Shuttle Bus Service.

 

(1) In connection with the operation of the Airport shuttle bus service, the
State does hereby grant to ABPC and ABPC hereby accepts:

 

A. The right and obligation to conduct and operate (or cause to be operated) a
free, 24-hour shuttle bus service for Airport users, passengers, Airport
employees, and others needing transportation between the Surface Parking and the
Employee Lot, and the Airport’s terminal buildings. ABPC shall have the right to
contract with R&G Parking or any other operator, mutually acceptable to the
State and ABPC, to provide the shuttle bus service required under the provisions
of this Lease.

 

37

--------------------------------------------------------------------------------

 

B. The obligation to provide, at a minimum, seven 15-passenger buses (including
the driver) on a 24-hour schedule and on-call basis for shuttle bus service. If
a vehicle is out of service or breaks down, a replacement vehicle must be in
service no later than one hour after the vehicle is out of service. ABPC also
agrees to make its reasonable and best efforts to ensure that no passenger shall
wait more than five minutes for the arrival of any shuttle bus.

 

C. The acknowledgement and obligation that peak hours, holiday periods, and
“emergency” conditions may require additional vehicles and/or changes to the
shuttle bus operating schedule in order to provide an adequate number of seats
and so as not to leave any customer waiting longer than five minutes for future
shuttles. The adequacy of such service will be determined at the sole discretion
of the Airport Administrator and any additional service, if needed, shall be
supplied within one hour after such determination of its need and notice to
ABPC.

 

D. The obligation to ensure that all buses used in the shuttle bus operation
will be equipped with FCC approved radios. ABPC shall install a minimum of one
radio base station at an agreed upon location to insure continuous communication
between all buses and lot booths. ABPC has the obligation to equip each bus with
adequate heat, air conditioning and luggage space. Lift equipment must be
available in accordance with Section 14-97b of the Connecticut General Statutes.
ABPC also must comply with any applicable requirements under of the Americans
with Disabilities Act of 1990, as amended from time to time.

 

E. All shuttle bus drivers shall be outfitted in uniforms and nametags as
approved by the Airport Administrator. The State reserves the right to demand
the removal of ABPC’s shuttle bus personnel for just cause as determined by the
State. No vehicles used in the shuttle bus service operation shall ever be more
than five years old throughout the Lease Term. Scheduled vehicle servicing and
maintenance shall, at no time, be performed in the parking lots or other public
areas of the Airport. A no tipping policy must be exhibited in each bus and
shuttle shelter.

 

F. The responsibility to display the Bradley International Airport logo.

 

G. The responsibility to provide signs for all shuttle bus vehicles designating
that shuttle service is provided. The design, size, style and color of all signs
will be satisfactory to the Airport Administrator and ABPC.

 

H. The responsibility to comply with State and federal laws regarding
alternative fueled vehicles, replacement and use regulations.

 

I. ABPC shall immediately remediate and/or contain any spill or release of any
hazardous, toxic, material or waste caused by ABPC or its agents in connection
with the operation of the Airport shuttle bus service. In addition, ABPC shall
immediately report the spill or release to the on duty Airport Operations
Manager.

 

38

--------------------------------------------------------------------------------


 

J. The responsibility to provide buses at no charge for Airport operations in an
emergency situation and for other non-routine operational needs, that do not
interfere with ABPC’s service level requirements, or in circumstances where such
service level requirements are waived by the State, the State will give as much
advance notice as possible and will keep requests at an occasional frequency.

 

(2) ABPC shall maintain in good repair and safe working order, all shuttle bus
vehicles owned and/or leased to or by ABPC for its use under this Lease. In this
regard, ABPC shall establish preventive maintenance schedules and perform such
for all shuttle bus vehicles, which schedules must receive the prior written
approval of the Airport Administrator, further ABPC shall comply with the
following:

 

(i)                  All shuttle bus vehicles shall be kept in safe, sanitary
and top operating condition during the Lease Term;

 

(ii)               Maintenance, servicing and repairs of the shuttle bus
vehicles that are covered by warranties shall be performed in compliance with
the terms and conditions of such warranties. ABPC shall seek promptly to enforce
all applicable warranties as necessary;

 

(iii)            ABPC shall institute a daily inspection program of the shuttle
bus vehicles and shall repair or have repaired any exterior or interior damage
promptly and, in any case, not less than 10 calendar days following detection of
damage. ABPC shall immediately remove any shuttle bus vehicle from operation and
repair or have repaired any damage or defect that would affect the safety and
comfort of Airport patrons or others; and

 

(iv)           ABPC shall wash the exterior and clean the interior of each
shuttle bus vehicle at regular intervals so as to assure that such vehicles are
kept in a clean and presentable condition at all times, as determined by the
Airport Administrator.

 

SECTION 8. Unlawful Use/Permitted Uses. ABPC agrees that the Leased Premises
shall be used and occupied in a careful, safe and proper manner; that no
nuisance or waste shall be committed or permitted upon or any damage be done to
the Leased Premises; and that ABPC shall not conduct or permit to be conducted
upon the Leased Premises any business or conduct or permit any act which is
contrary to or in violation of, and ABPC shall comply with, the laws and
regulations of the United States of America, the State and any other
governmental authority or agency applicable to the Leased Premises and with the
rules, regulations and requirements that may be imposed by any insurance
companies under which the Leased Premises are insured.

 

SECTION 9. Payment of Taxes and Assessments. (a) Except as hereinafter provided
in Section 9(b), during the Lease Term, ABPC shall pay, before any fine,
penalty, interest or cost may be added thereto, or become due or be imposed by
operation of law for nonpayment thereof, all taxes, payments in lieu of taxes
(“PILOT”), assessments, water and

 

39

--------------------------------------------------------------------------------


 

sewer rents, rates and charges, charges for public utilities, excises, levies
and all other license and permit fees and other governmental charges, which at
any time during the Lease Term may be assessed, levied, imposed upon or become
due and payable out of or in respect of, or become a lien on the income or
operation of the Garage or the Surface Parking or any part thereof or any
appurtenance thereto or any use or occupancy of the Garage or the Surface
Parking (all of which being hereinafter referred to as the “Charges”, and any of
the same being hereinafter referred to as a “Charge”); provided, however, that,
all such Charges shall be prorated as of the date of termination of this Lease
and ABPC’s obligation for same hereunder shall be in effect only with respect to
the Lease Term. In addition, during the Lease Term, ABPC hereby agrees to pay
all costs connected with the ownership, operation, maintenance, repair, renewal
and rehabilitation of the Garage (including, without limitation, insurance,
utilities, taxes or payments in lieu of taxes and assessments) such that the
amounts payable therefrom to the State as State Minimum Guaranteed payments
shall be free and clear of all charges, whether or not the Garage is used or
occupied, or capable of being used or occupied, by ABPC or APCOA. ABPC shall
reimburse annually to the State, the amount of the PILOT payments made by the
Bradley Enterprise fund with regards to the Leased Premises. The State will
notify ABPC of the current Lease Year PILOT reimbursement amount on or about the
1st of September. ABPC will pay the State the amount of the PILOT payment within
10 days of notification.

 

(b) Notwithstanding the provisions of Section 9(a) to the contrary, ABPC shall
have the right to contest the amount or validity, in whole or in part, of any
Charge by appropriate proceedings diligently conducted in good faith, and may
postpone or defer payment of such Charge, excluding PILOT, during the pendency
of such proceedings. Upon the termination of any such proceedings ABPC shall pay
the amount of such Charge or part thereof as finally determined in such
proceedings, the payment of which may have been deferred during the prosecution
of such proceedings, together with any costs, fees, interest, penalties or other
liabilities in connection therewith. The State agrees to cooperate in any
actions ABPC initiates pursuant to this Section 9(c).

 

(c) Since the State will be the owner in fee simple of the Garage, the State
shall obtain documentation from the Commissioner of Revenue Services of the
State substantially in the form attached hereto as Exhibit N (a copy of which
shall be supplied to ABPC), which by its terms may be relied upon by ABPC,
stating that the Construction Manager or any contractor or subcontractor
purchasing materials or supplies that are to be physically incorporated into the
Garage may furnish its suppliers with a completed contractor’s purchase
exemption certificate and that neither ABPC nor the Construction Manager nor any
such contractor or subcontractor will be liable for the Connecticut sales tax or
use tax with respect to such purchases. ABPC hereby acknowledges and agrees to
comply with Chapter 219 of the Connecticut General Statutes pertaining to
tangible personal property or services rendered that is/are subject to sales
tax. If ABPC or the Construction Manager or any of its contractors or
subcontractors shall at any time be required to pay any sales tax or use tax to
the State relating to the purchase of such materials for the construction of the
Garage, ABPC shall be permitted to treat such payments as a Charge or a Garage
Operating Expense in the first Lease Year in which such payments are made,
provided proof of payment of such sales tax or use tax shall be promptly
delivered to the State. This Section 9(c) shall not apply to any personal
property purchased by ABPC or the

 

40

--------------------------------------------------------------------------------


 

Construction Manager or any of its contractors or subcontractors, which does not
become physically incorporated into the Garage.

 

SECTION 10. Utilities and Service Contracts. The State shall provide and
maintain or cause to be provided and maintained, at its own expense, to the
boundary of the Leased Premises, all of the following utility systems: water,
sewer, electricity and gas. ABPC’s obligations under this Lease are conditioned
upon the State providing and maintaining such utility systems to the boundary of
the Leased Premises. The State shall also be responsible for maintaining all
underground utility equipment and systems to the boundary of the Leased
Premises. The State shall be responsible for all utilities that are within the
Leased Premises, but which do not serve the Leased Premises, except that ABPC
shall be responsible for any damage caused to such utilities by its actions or
negligence.

 

ABPC shall make in its name and for its benefit, and shall pay for, all
utilities and service contracts for the Garage and the Surface Parking,
including, but not limited to, water, sewer, gas, telephone, electricity, fuel,
oil, vermin extermination, trash removal, snow removal and other necessary
services used in connection with the Garage and the Surface Parking. ABPC shall
cause to have installed electrical meters at the Garage and Surface Parking
lots, with ABPC being the billed party.

 

SECTION 11. Insurance. (a) ABPC shall cause to be placed and kept in force,
prior to Substantial Completion, builder’s “all risk” hazards insurance
coverage, and after Substantial Completion, “all risk” hazard insurance, in both
cases, in an amount equal to the replacement cost of the Garage and all other
improvements and personalty on the Leased Premises, as reasonably determined by
ABPC from time to time and approved by the State.

 

(b) With respect to the operations which ABPC performs under the terms of this
Lease and also those performed for ABPC by subcontractors, ABPC shall carry for
the duration of this Lease and any supplements thereto, with the State, the
Trustee and the Custodian being named as an additional insured party for items
(i) and (ii) below, the following minimum liability insurance coverage at no
direct cost to the State. Said coverage to be provided by an insurance company
or companies satisfactory to the State. Each insurance policy shall state that
the insurance company shall agree to investigate and defend the insured against
all claims for damages, even if groundless.

 

(i)                 Commercial General Liability insurance providing for a total
limit of Five Million ($5,000,000) providing coverage for, but not limited to,
Bodily Injury and Property Damage, Premises/Operations, Products/Completed
Operations, Independent Contractors, Contractual Liability, Broad Form Property
damage, X-C-U Coverages (if applicable). Should an aggregate limit apply, the
aggregate should be no less than Ten Million Dollars ($10,000,000) ABPC agrees
this coverage shall be provided on a primary basis.

 

(ii)              The operation of all motor vehicles, including those hired or
borrowed, used in connection with this Lease shall be covered by Automobile
Liability Insurance in the following amounts: Insurance providing for a total
limit of Five Hundred

 

41

--------------------------------------------------------------------------------


 

Thousand Dollars ($500,000) for all damages arising out of bodily injuries to or
death of all persons in any one accident or occurrence, and for all damages
arising out of injury to our destruction of property in any one accident or
occurrence. In cases where an insurance policy shows an aggregate limit as part
of the automobile liability coverage, the aggregate limit must be at least One
Million Dollars ($1,000,000).

 

(c) With respect to all operations ABPC performs and all those performed for
ABPC, ABPC shall carry Worker’s Compensation and Employer’s Liability Insurance
in accordance with the requirements of the laws of the State of Connecticut.

 

(d) ABPC shall procure and maintain business interruption insurance to cover
loss, total or partial, of the use of the Garage and the Surface Parking and
other improvements on the Project Site as the result of any fire, explosion,
vandalism, malicious mischief, other hazards normally covered by extended
coverage endorsement, earthquake, tornado, hurricane and sprinkler leakage, in
such amounts that: (1) in the case of a loss of the use of the Garage or any
part thereof, the proceeds of such insurance in the event of loss will be
sufficient to pay the Garage Guaranteed Payments for the period that the Garage
or any portion thereof is not useable, up to a maximum period of 12 months;
provided, however, that prior to Substantial Completion of the Garage, the
amount of such business interruption insurance required shall be $4,000,000,
which has been determined to be a sum sufficient to cover the amount of Garage
Gross Receipts, net of Garage Operating Expenses, to be received between the
date on which Phase I of the Garage becomes operational and the date of
Substantial Completion of the Garage; and (2) in the case of a loss of the use
of the Surface Parking or any part thereof, the proceeds of such insurance in
the event of loss will be sufficient to pay the Surface Parking Guaranteed
Payments for the period that the Surface Parking or any portion thereof is not
usable, up to a maximum of 12 months.

 

(e) ABPC shall procure and maintain Garage Keepers Legal Liability Insurance
providing for a total limit of $150,000 per occurrence.

 

(f) ABPC agrees to furnish to the State, only on the form or forms supplied by
the State, a Certificate of Insurance (CON-32), fully executed by an insurance
company or companies authorized to do business in the State of Connecticut for
the insurance policy or policies required hereinabove, which policy or policies
shall be in accordance with the terms of said Certificate of Insurance. The
Certificate of Insurance shall specify amounts deductible, if any, for each type
of coverage in the policy or policies, and shall be issued by carriers with a
Best’s Insurance Reports policy holder’s rating of A+. ABPC agrees to be fully
and solely responsible for any costs or expenses as a result of a coverage
deductible, coinsurance penalty or self-insured retention. If at any time during
the term of this Lease, there shall be a failure to provide said Certificates of
Insurance and duly maintain such coverage in full force and effect, ABPC shall
in any event immediately take all action within its power to obtain such
certificates and substitute coverage; provided, however, that: (1) if such
failure to shall be due to the fault or negligence of ABPC, then such failure
shall be an event of default, but the cure period shall be reduced to one
business day, and (2) if such failure shall not be due to the fault or
negligence of ABPC, then such failure shall be an event of default, but the cure
period shall be 30 days. In

 

42

--------------------------------------------------------------------------------


 

any event, until such certificates and substitute insurance coverage shall be
obtained, ABPC shall be financially liable for the consequences of any failure
to have such insurance in place. Such ABPC financial liability shall not be
reimbursed under the terms of this Lease.

 

(g) All polices of insurance required under this Section shall not be subject to
cancellation except after notice is given to the State, the Trustee and the
Custodian to the attention of the Party for Notice specified on the CON-32 Form,
and the Trustee, at least thirty (30) days prior to the date of cancellation.

 

(h) All insurance coverage required of ABPC shall be subject to adjustment from
time to time to comply with any changes in minimum requirements determined
reasonably necessary by the State for its protection and consistent with parking
facility industry standards.

 

(i) The failure of the State, at any time or from time to time, to enforce the
foregoing provisions of this Section 11 concerning insurance coverage shall not
constitute a waiver of those provisions nor in any respect reduce the obligation
of ABPC to defend and hold and save the State harmless with respect to any items
of injury or damage covered by this Section 11.

 

(j) The Net Proceeds of the insurance carried pursuant to this Section 11 shall
be applied as follows:

 

(i) the Net Proceeds of the insurance required by Section 11(a) shall be applied
as provided in Section 13 hereof;

 

(ii) the Net Proceeds of insurance required by Section 11(b) shall be applied
toward extinguishing or satisfying or remedying the liability, loss or damage
with respect to which such proceeds may be paid; and

 

(iii) in the event of a loss under Section 11(d) hereof, the Net Proceeds of
insurance required by Section 11(d) shall be paid to the Trustee which shall use
such proceeds to make Guaranteed Payments with respect to the Garage and/or the
Surface Parking, as applicable, during the period of such loss.

 

SECTION 12. Maintenance and Repairs and Capital Improvements.

 

(a) Garage. Throughout the Lease Term, ABPC shall be responsible for all
maintenance and repairs to the Garage, including, without limitation, all
equipment therein or thereon required to satisfy its obligations hereunder and
all necessary structural repairs and replacements to the Garage and to walls,
roof and foundations of the Garage, excepting those necessitated by the gross
negligence or intentional misconduct of the State or its agents, representatives
or employees, for which repairs the State shall be responsible. ABPC’s
responsibility for maintenance and repairs shall include, without limitation,
the responsibility for maintaining the Garage in good order, condition and
repair, including, without limitation, repair of all revenue control equipment,
wiring, electrical fixtures and plumbing fixtures or pipes. ABPC shall also keep
in good order and repair (and make necessary replacement of)

 

43

--------------------------------------------------------------------------------


 

floors or ceilings of the Garage, any heating and ventilating system in the
Garage and pedestrian bridges to the Departure roadway, and all wiring and
electrical systems, plumbing pipes and sewer pipes (storm and sanitary) within
the Leased Premises. ABPC shall replace all light bulbs which break or burn out
(including the replacement of all ballast), maintain and replace parking
equipment used by ABPC in its operations, provide waterproofing and surface
treatments for the concrete floors and other surfaces, maintain striping after
initial striping (if applicable) and perform all custodial services to keep the
floor and ramp surfaces and stairways and sidewalks in front of the entrances to
the Garage in safe working order. ABPC shall also be responsible for all leased
data lines and phone modems, elevator maintenance and repair, including without
limitation, the replacement of the elevator cabs, cables and motors. ABPC shall
have an elevator maintenance contract with a licensed firm, which shall provide
qualified and licensed technicians on-site to repair elevators, which are out of
service, within one hour of a call for service. Elevator parts, listed in ABPC’s
elevator maintenance contract, shall be available on site within 48 hours. In
addition, ABPC, at its expense, shall make all necessary repairs to damage,
which is caused by ABPC, or its agents, representatives, employees or invitees.
Notwithstanding any provision of this Lease which may be construed to the
contrary, ABPC shall not be responsible for the cost and expense of repairs to
damage which are (i) caused by the gross negligence or intentional misconduct of
the State or its agents, representatives or employees, or (ii) paid for directly
by insurance proceeds, but this shall not delay the execution by ABPC of its
maintenance and repair obligations hereunder. ABPC will install a generator as a
backup emergency power system. ABPC shall be responsible for removing or causing
to be removed, all trash, refuse and waste from the Garage consistent with
Section 12(b)(3)(h) below.

 

(b) Surface Parking.

 

(1) ABPC shall be obligated to repair and replace all Surface Parking pavement,
which requires repair or replacement, as the case may be.

 

(2) ABPC shall have the responsibility to maintain in good order and repair and
in a safe and presentable condition, pavement markings, revenue control
equipment, gates, attendant booths and signs at the Surface Parking and electric
parking lot status signs at each long term lot thereat. ABPC shall also be
responsible, at its expense, for all maintenance, both structural and routine,
for the office and administration buildings at the Surface Parking and all
housekeeping maintenance of the Surface Parking, which shall include bus
shelters.

 

(3) ABPC shall be responsible for and shall pay all operating, maintenance and
administrative costs for the operation of the Surface Parking including, but not
limited to, the following:

 

(a)                   All utility costs, as well as, maintenance and repair,
within the Leased Premises;

 

(b)              Curb, guide rail and jersey barrier repair and maintenance
where replacement and repair is due to incidents and accidents caused by ABPC or
others to include but not be limited to its agents, officers, employees,
contractors, sub-contractors, clients, and invitees;

 

44

--------------------------------------------------------------------------------


 

(c)               Joint and crack sealing of all Surface Parking lots will be
accomplished by ABPC, as needed to prevent water penetration into the subbase;

 

(d)              Minor pavement maintenance which shall consist solely of
patching, repair of pot holes, crack sealing and line stripping for the Surface
Parking lots;

 

(e)               The clearing of all storm drain areas at the Surface Parking
of debris to ensure that no flooding is caused by any obstructed storm drain;

 

(f)                 Use of a sweeper to thoroughly clean the Surface Parking at
least once a month, or more often if determined to be necessary by the Airport
Administrator;

 

(g)              Snow plowing and removal activities for the Surface Parking
commencing prior to the accumulation of one inch of precipitation. In the case
of freezing rain or ice, ABPC must at all times provide for a safe condition for
vehicles, customers, passengers and employees by using proper materials (sand,
salt, etc.) and techniques to counter such conditions which must be approved in
writing in advance by the Airport Administrator. Any snow removed by ABPC or its
authorized sub-contractors from the Surface Parking will only be deposited in an
area on-airport as designated by the Airport Administrator;

 

(h)              ABPC shall arrange for removal of its refuse and waste
generated at the Surface Parking and ABPC’s administration building from the
Airport. Such arrangement and any subsequent change(s) shall be approved in
writing, in advance, by the State to conform with but not be limited to the
following conditions:

 

(i)                      Any arrangements for removal of waste, approved in
accordance with the above requirement, shall be subject to modification or
revocation by the State if deemed necessary by the State;

 

(ii)                   No uncovered trash containers shall be kept at the
Surface Parking;

 

(iii)                No vehicles used for hauling trash, dirt or any other
material shall be operated on the Airport unless such vehicle is constructed so
as to prevent the contents thereof from dropping, sifting, leaking or otherwise
escaping therefrom;

 

(iv)               Surface Parking areas to be used for trash or garbage
containers shall be designated by the Airport Administrator and no other
locations shall be used for the purpose without approval. Such locations shall
be at all times kept clean, neat, presentable and sanitary, in the opinion of
the State; and

 

45

--------------------------------------------------------------------------------


 

(v)                  The Surface Parking area approved for storage of waste
materials for pickup shall be kept clean, neat and presentable in the opinion of
the Airport Administrator; and

 

(4) The replacement and disposal of light standards, bases, bulbs, ballast and
fixtures as necessary for the Surface Parking’s lighting system. Such light
standard replacement and disposal costs shall be paid from the Surface Parking
Major Maintenance and Capital Improvement Fund.

 

SECTION 13. Damage or Destruction. If any portion of the Leased Premises is
damaged or destroyed by fire or other casualty, ABPC shall, to the extent there
are sufficient Net Proceeds for such purposes:

 

(i)                  promptly repair, rebuild or restore the property damaged or
destroyed to substantially the same condition as existed prior to the event
causing such damage or destruction with such changes, alterations and
modifications (including the substitution and addition of other property
exclusive of land) as may be desired by ABPC and approved by the State and as
shall not impair the operation unity or revenue producing capability of the
Leased Premises or the character of the Leased Premises as public facilities, or
adversely affect the Airport in any way; and

 

(ii)               apply for such purpose so much as may be necessary of any Net
Proceeds of insurance resulting from claims for such losses with respect to the
Leased Premises, provided that, Net Proceeds received from damage or destruction
of the Garage may be applied only for costs related to the Garage and Net
Proceeds received from damage or destruction of the Surface Parking may be
applied only for costs related to the Surface Parking.

 

SECTION 14. Eminent Domain.

 

(a) Total Taking. If all of the Leased Premises or ABPC’s leasehold interest
under this Lease, including, without limitation its opportunity to receive
Additional Payments under Section 6(c), are taken by any condemning authority,
including the State, under the power of eminent domain, or if the same is
purchased or otherwise acquired in lieu thereof, this Lease shall terminate as
of the date when title to the Leased Premises or ABPC’s leasehold interest under
this Lease, as the case may be, is acquired by the condemning authority, subject
to the provisions hereinafter set forth.

 

(b) Partial or Temporary Taking. If only a portion or a temporary taking for
more than six (6) months of the Leased Premises or ABPC’s leasehold interest
under this Lease is

 

46

--------------------------------------------------------------------------------


 

taken by any condemning authority, including the State, under the power of
eminent domain, or if the same is purchased or acquired in lieu thereof, and if
such partial or temporary taking or purchase results, in the reasonable opinion
of the ABPC, in a substantial interference with the business which ABPC is
conducting on the Leased Premises pursuant to this Lease and, in addition, in
the reasonable opinion of ABPC has a materially adverse impact upon the
financial position of ABPC, ABPC shall have the right to terminate this Lease by
giving written notice to the State. In such event this Lease shall terminate as
of the date when title to the portion or temporary taking of the Leased Premises
or the portion or temporary taking of ABPC’s leasehold interest under this
Lease, as the case may be, is acquired by the condemning authority.

 

(c) If the Lease is terminated in accordance with subsection (a) or (b) above,
the parties hereto shall be released and discharged of and from all further
obligations hereunder with respect thereto, without prejudice, however, to any
claims which may have accrued prior thereto in favor of either party against the
other, and APCOA shall be released and discharged of and from all further
obligations under the Guaranty, without prejudice, however, to any claims which
may have accrued prior thereto under the Guaranty, and ABPC and APCOA shall be
released and discharged from any and all obligations, responsibilities or
liabilities with respect to the Bonds.

 

(d) If a condemnation or purchase occurs under either subsection (a) or
subsection (b) above and this Lease is terminated, and if such taking or
acquisition is by the State, ABPC shall receive as ABPC’s Gross Award the just
compensation to which ABPC is entitled by law for such taking of its leasehold
interest.

 

(e) If a condemnation or purchase occurs under either subsection (a) or
subsection (b) above and this Lease is terminated, and if such taking or
acquisition is by a condemning authority other than the State, ABPC shall be
entitled to all of its rights and remedies at law as to such condemning
authority. In such event, the State and ABPC hereby agree that ABPC’s Gross
Award shall first be deposited with the Trustee, to be applied to the payment or
redemption of the then outstanding Bonds with any ABPC Gross Award proceeds
remaining paid to ABPC, and ABPC and APCOA shall have no further liability in
the event of a shortfall in such ABPC Gross Award to satisfy the then
outstanding Bonds.

 

(f) If a partial or temporary condemnation or purchase occurs under subsection
(b) above and this Lease is not terminated pursuant to said subsection (b), this
Lease shall continue in full force and effect, and the State shall promptly
repair the remaining Leased Premises and the improvements thereon, as is
reasonably necessary and practical, in the sole discretion of the State. ABPC
shall deposit its ABPC Gross Award with the Trustee and said proceeds shall be
applied first to the repair of the Leased Premises, and the remaining proceeds,
if any, shall be used to pay or redeem any then outstanding Bonds. Any remaining
ABPC Gross Award shall be paid to the State.

 

SECTION 15. ABPC’s Option to Terminate. (a) In the event that the Airport ceases
to function as an airport for general commercial traffic for a period of 120
consecutive days or more ABPC may terminate this Lease. If the State is
responsible for such occurrence

 

47

--------------------------------------------------------------------------------

 

and if ABPC elects to terminate this Lease, such action by the State in
connection with the cessation of the Airport’s function as an airport for
general commercial traffic for such period shall be deemed a taking by the State
of ABPC’s entire leasehold interest under this Lease pursuant to Section 14
hereof, and the provisions of Section 14 applicable thereto, shall apply. In
order to terminate this Lease pursuant to this Section 15(a), ABPC must notify
the State in writing of its intent to terminate this Lease on a particular date,
which date shall be not less than 90 nor more than 360 days from the date of
such notice at any time after such 120 day period, but in no event after any
date on which the Airport is reopened for general commercial traffic.

 

(b) In the event the State builds or allows to be built additional garage
parking capacity on the Airport, which is not part of the Leased Premises, and
such additional parking capacity shall have a material adverse impact on the
payments set forth in Section 6(c)(i)-(iii) hereof, as determined by a financial
feasibility study prepared by, or on behalf of, the State, ABPC shall have the
option to terminate this Lease. Or in the alternative, if the State builds or
allows to be built additional garage parking capacity, and there is an actual
material adverse impact on the payments set forth in Section 6(c)(i)-(iii)
hereof, then ABPC shall have the option to terminate this Lease. Exercising
either such termination option by ABPC shall result in (1) a payment by the
State to ABPC equivalent to the payment due for a taking by the State of ABPC’s
entire leasehold interest under this Lease pursuant to Section 14, hereof, (2)
ABPC and APCOA shall have no further obligations, responsibilities and
liabilities for any remaining outstanding Bonds and (3) the termination of the
Lease and the Guaranty in the manner set forth with respect to a termination of
the entire leasehold interest of ABPC pursuant to Section 14 hereof. In order to
terminate this Lease pursuant to this Section 15 (b), ABPC must notify the State
in writing of its intent to terminate this lease on a particular date, which
date shall not be less than 180 nor more than 360 days from the date of such
notice.

 

SECTION 16. Assignment of Lease by the State. It is expressly understood and
agreed by the parties hereto that the State may pledge and assign this Lease and
its rights hereunder to the Trustee to secure the payment of the principal of
and interest on the Bonds in the manner provided in the Trust Indenture. ABPC
acknowledges and agrees that the Trustee, as provided in this Lease and the
Trust Indenture, shall have the right, on behalf of the State, to enforce the
obligations of ABPC hereunder and to exercise any of the remedies set forth in
this Lease in the event of a default by ABPC under this Lease.

 

SECTION 17. Right of the State to Perform ABPC’s Obligations. If ABPC shall fail
to keep or perform, or shall fail to cause to be kept or performed any of its
obligations as provided in the Lease in respect of: (a) maintenance of
insurance; (b) payment of Charges, including, without limitation, taxes,
assessments, public charges or other impositions; (c) repairs and maintenance;
(d) replacement, substitution or installation of equipment, furnishings,
machinery or apparatus; (e) compliance with legal or insurance requirements;
(f) keeping the Garage and the Surface Parking free of liens; or (g) the making
of any other payment required by or the performance of any other obligation
imposed upon it hereunder, then the State or the Trustee, upon the continuance
of such failure for 30 days (or such additional time as is reasonably required
to correct any such failure) after written notice of such failure by the State

 

48

--------------------------------------------------------------------------------


 

or the Trustee to ABPC, and without waiving or releasing ABPC from any
obligation, as an additional but not exclusive remedy, may (but shall not be
obligated to do so) take out the required insurance and pay the premiums
thereon, make any of the aforesaid payments or perform any other aforesaid
obligations; and all sums so paid or expended by the State or the Trustee shall
be deemed additional rental hereunder, which rentals, together with interest
thereon to be calculated at the rate of prime lending rate per annum as
published in the Wall Street Journal from the date thereof plus a premium of ten
percent (10%) on principal ABPC agrees to pay.

 

SECTION 18. Employment of Personnel. ABPC shall investigate, hire, pay,
supervise and discharge the personnel necessary to be employed in order to
properly maintain and operate the Garage and the Surface Parking. ABPC shall not
discriminate against any employee or applicant for employment on the basis of
race, color, religion, national origin, ancestry, age, sex, sexual preference,
disease or handicap, and all employment advertising shall indicate that ABPC is
an equal opportunity employer.

 

SECTION 19. Environmental Provisions.

 

A. If at any time after the Lease Execution Date, the State or ABPC shall
identify on the Leased Premises or in the soil or ground water below the Leased
Premises the presence of any Hazardous Materials or Hazardous Materials
Contamination or any other hazardous waste or hazardous substance, pollutant,
contaminant, or toxic substance or material (collectively, the “Regulated
Materials”) subject to the provisions of 42 U.S.C. §6901 et seq. or 42 U.S.C.
§9601 et seq. and/or any other federal or State rule, regulation, order,
statute, code, standard, guideline, policy or requirement regarding the quality
or condition of air, water, land, wetlands or regulating solid or hazardous
waste or the environment (collectively, the “Environmental Laws”), the presence
of which is not due to any act or omission of ABPC, its agents, employees,
assignees, occupants, licensees, invitees or tenants (the “Protected Parties”),
and ABPC shall notify the State, the State shall, promptly after receipt of such
notice, cause actions to be taken to investigate, monitor, cleanup, remove and
remediate such Regulated Materials in a manner which fully complies with all
applicable Environmental Laws and all requirements of any applicable federal,
State governmental agency or authority (the “Remediation”). During Garage
construction, the State shall perform at its sole expense, any reasonable site
environmental mitigation for existing conditions, including associated
reasonable construction delay costs, that is determined to be required after
Garage construction starts and which could not reasonably have been expected to
be identified during ABPC’s environmental site investigation.

 

If the State deems that the environmental mitigation requirements, determined
after the start of Garage construction but prior to Substantial Completion of
the Garage, are too costly, Garage construction and this Lease Agreement shall
be terminated, and the State shall pay all reasonable ABPC costs to the date of
termination of the project, including, without limitation, the reasonable costs
payable by the Construction Manager under the Construction Management Agreement,
and ABPC and APCOA shall have no obligation

 

49

--------------------------------------------------------------------------------


 

to pay the cost of defeasing the Bonds that exceeds the balance of available
Bond proceeds, which shall be applied thereto.

 

B. The State shall be responsible for all costs incurred in connection with any
Remediation required pursuant to Section 19A hereof. The State does not waive
any rights either express or implied it may be entitled to with respect to any
third parties. If such Remediation by the State shall occur prior to Substantial
Completion of the Garage, such costs of Remediation to be borne by the State
shall include any additional Garage construction costs attributable solely to
the need for such Remediation and construction delays in connection therewith,
and the Target Date shall automatically be extended for a period equal to the
number of days required to accomplish such Remediation after notice thereof to
the State.

 

ABPC may, under the terms and provisions as may be agreed to by the parties
under a subsequent letter agreement with the State, agree to perform the
Remediation obligations of the State under Section 19A hereof.

 

C. The State further agrees that ABPC shall only be liable to it for
contamination by Regulated Materials which the Protected Parties actually
discharge, spill, release or deposit to the Leased Premises after the Lease
Execution Date, and for which the State is not responsible.

 

D. The State hereby releases any claim, cause of action, or other legal suit,
whether in law or in equity, or under any administrative proceeding or action,
or under any other power of the State to impose liability and/or responsibility
upon the Protected Parties with respect to liability or responsibility for
environmental matters or conditions on or stemming from the Leased Premises
which relate to matters or conditions that occurred or were instituted prior to
the Lease Execution Date, and for which the Protected Parties were not
responsible.

 

E. The State agrees to cooperate to the practical extent with the Protected
Parties in any action deemed necessary against a third-party to preserve and
protect the environmental integrity of the Leased Premises.

 

F. The use of the Leased Premises by ABPC shall be restricted to those purposes
specified in this Lease unless the prior written consent of the State to any
change is obtained. The State recognizes and agrees that the uses authorized in
this Lease may include underground storage tanks and related appurtenances and
dispensers (herein collectively “USTs”) and aboveground storage tanks and
related appurtenances and dispensers (herein collectively “ASTs”).

 

G. ABPC and the State each agree to comply with all Environmental Laws and
associated orders or permits applicable to their respective operations on or in
the vicinity of the Leased Premises (and ABPC also agrees to cause such
compliance by the Protected Parties, to the extent they operate on the Leased
Premises), including but not limited to required National Pollutant Discharge
Elimination System permits and all

 

50

--------------------------------------------------------------------------------


 

applicable laws and regulations relating to the use, storage, generation,
treatment, transportation, and/or disposal of Regulated Materials. ABPC shall
not knowingly use, store, generate, treat, transport, or dispose of any
Regulated Materials on the Leased Premises without first obtaining all required
permits and approvals from all authorities having jurisdiction over ABPC’s
operations on the Leased Premises. ABPC will develop a Storm-water Pollution
Prevention Plan, which must be approved by the Airport Administrator and the
Connecticut Department of Environmental Protection.

 

H. ABPC shall permit the State and its agents, employees or contractors access
to the Leased Premises for the purpose of conducting reasonable environmental
inspections, tests and sampling, at all reasonable times including during
regular business hours and during other hours either by agreement of the parties
or in the event of an environmental emergency.

 

I. Upon receipt of a request from the State, ABPC, shall immediately provide for
inspection by the State or its authorized representative of such documents in
ABPC’s possession and/or control as are described in the State’s written request
and as relate to compliance or non-compliance of the Leased Premises with
Environmental Laws dealing with Regulated Materials. ABPC shall provide or cause
such documents to be provided to the State at a location and in a manner
required by the State.

 

J. If either party determines at any time through any means that any threat of
potential harm to the environment, including but not limited to any release,
discharge, spill or deposit of any Regulated Materials has occurred or is
occurring which in any way affects or threatens to affect the Leased Premises,
the Airport, or the persons structures, equipment, or other property thereon,
that party shall notify immediately by verbal report in person or by telephone,
to be confirmed in writing within 72 hours, (1) the other party’s designated
environmental coordinator, (2) the State’s Fire Marshal, (3) all emergency
response centers and environmental or regulatory agencies, as required by law or
regulation.

 

K. ABPC and the State each agree to cooperate fully with the other in promptly
responding to, reporting, and remedying any threat of potential harm to the
environment, including without limitation any release or threatened release of
any Regulated Materials into the drainage systems, soils, groundwater, waters,
or atmosphere, in accordance with applicable law or as authorized or approved by
any federal or State agency having authority over environmental matters.

 

L. ABPC agrees to indemnify and forever hold the State, including its officers
and employees, harmless from any liability, fine, penalty, cost, attorney fees,
or expenses, whether foreseen or unforeseen, suffered or to be suffered by
reason of any failure of ABPC after the Lease Execution Date to perform its
obligations under this Section 19, or by virtue of any non-compliance with any
Environmental Laws applicable to and resulting from the operations, acts or use
by ABPC after the Lease Execution Date, of the Leased Premises or any part
thereof. ABPC, however, reserves the right to demonstrate either (i) that the
alleged acts or failure to act did not occur, or (ii) that the

 

51

--------------------------------------------------------------------------------


 

alleged act or failure to act was not a failure of compliance or performance, or
a violation, of applicable Environmental Laws or of obligations under this
Section 19, or (iii) that the complained of contamination was in existence prior
to the Lease Execution Date.

 

In addition to its indemnification obligation pursuant to the preceding
paragraph, ABPC shall promptly report to the Airport Operations Manager and
cause actions to be taken to investigate, monitor, cleanup, remove and remediate
any Regulated Materials for which it has or would have an indemnification
obligation in the circumstances described above in a manner which fully complies
with all applicable Environmental Laws and all requirements of any applicable
federal, State or local governmental agency or authority.

 

M. The rights and obligations set forth under this Section 19 shall survive the
expiration or earlier termination of this Lease.

 

SECTION 20. Defaults, Remedies and Waivers by ABPC.

 

If during the Lease Term:

 

(i)                 ABPC shall fail to pay or deposit when due amounts which it
is required to deposit or pay to the Trustee or the Custodian pursuant to
Section 6 hereof, which failure shall continue for two Business Days; provided,
however, that ABPC shall not be responsible for the failure by the credit card
company to make direct transfers of net debit card/credit card receipts unless
ABPC shall have violated its obligation to make every effort of which it is
capable to insure that such transfers are accurate and made every business day
or as otherwise required as set forth in Section 7(b);

 

(ii)              APCOA shall fail to pay when due and owing any Guarantor
Payments payable under the Guaranty, which failure shall continue after the
opening of business on the date, as applicable, that the Trustee is required to
make the deposits pursuant to Section 5.03 of the Trust Indenture or the date
that the Custodian is required to make the deposits pursuant to Section      of
the Custody Agreement;

 

(iii)           ABPC shall fail to observe or perform in any material respect
any other of ABPC’s material covenants, agreements, representations,
certifications or obligations hereunder and such breach shall not be cured
within 30 days (or such additional time as is reasonably required to correct any
such failure, provided ABPC is diligently pursuing such cure to completion)
after written notice by the State or the Trustee to ABPC specifying the nature
of such breach;

 

(iv)          in addition to the effect of the Construction Management
Agreement, the License Agreement and the Assignment and any granting of a
leasehold mortgage to a Leasehold Mortgagee as provided hereunder, ABPC’s
interest in this Lease or any part thereof shall be mortgaged, hypothecated,
affected,

 

52

--------------------------------------------------------------------------------


 

pledged, assigned or transferred either voluntarily or by operation of law
contrary to the provisions of this Lease;

 

(v)             ABPC shall file any voluntary petition or institute any
voluntary proceeding under any act or acts, state or federal, dealing with or
relating to the subject or subjects of bankruptcy or insolvency, or under any
amendment of such act or acts, either as a bankrupt, or as an insolvent, or as a
debtor, or in any similar capacity, wherein or whereby ABPC asks or seeks or
prays to be adjudicated a bankrupt, or is to be discharged from all or any of
ABPC’s debts or obligations, or offers to ABPC’s creditors to effect a
composition of extension of time to pay ABPCs debts or asks, seeks or prays for
a reorganization or to effect a plan of reorganization, or for a readjustment of
ABPC’s debts, or for any other similar relief, or any such involuntary petition
or any such involuntary proceedings of the same or similar kind or character
shall be filed or be instituted or taken against ABPC (which involuntary
petition or proceeding shall not be dismissed within 90 days of its filing or
institution), or a receiver of the business or of the property or assets of ABPC
shall be appointed by any court, except a receiver appointed at the instance or
request of the State or the Trustee, or ABPC shall make a general or any
assignment for the benefit of ABPCs creditors; or

 

(vi)          ABPC shall abandon or vacate the Garage without the written
consent of the State;

 

(vii)       the occurrence of an Event of Default under Section 7.01(a) or
(b) of the Trust Indenture;

 

(viii)    failure to cause Substantial Completion of the Garage on or prior to
the Target Date as the same may be extended.

 

Then in each such event set forth in clauses (i) — (viii) above, ABPC shall be
in default hereunder.

 

If ABPC shall be in default hereunder for any reason, then the State or the
Trustee may take any one or more of the following actions:

 

(a)            reenter and take possession of the Project Site, the Garage
and/or the Surface Parking without terminating this Lease, and sublease the
Project Site, the Garage and/or the Surface Parking for the account of ABPC,
holding ABPC liable for the difference in the rent and other amounts payable by
such sublessee in such subleasing and the Guaranteed Payments and other amounts
payable by ABPC hereunder, and associated fees and attorney’s costs;

 

(b)           terminate the Lease Term and exclude ABPC from possession of the
Project Site, the Garage and the Surface Parking and lease the Project

 

53

--------------------------------------------------------------------------------


 

Site, the Garage and the Surface Parking to another for the account of ABPC,
holding ABPC liable for all Guaranteed Payments due to the date of such leasing
and for the excess, if any, of the Guaranteed Payments payable under this Lease
had the Lease Term not been terminated over the rents and other amounts which
are payable by such new lessee under such new lease, and associated fees and
attorney’s costs; and

 

(c)               take whatever action at law or in equity, including, without
limitation, the right to seek the remedy of specific performance, which may
appear necessary or desirable to collect the Guaranteed Payments due under this
Lease and the Guaranty, or to become due hereunder and thereunder, or to enforce
performance and observance of any obligation, agreement or covenant of ABPC
under this Lease.

 

SECTION 21. Representations of ABPC. ABPC hereby represents and warrants to the
State, which representations and warranties and other representations and
warranties of ABPC contained in this Lease shall survive the execution and
delivery of this Lease, as follows:

 

(a)  Corporate Organization and Power. ABPC (i) is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State, and (ii) has all requisite power and authority and all necessary licenses
and permits to own and operate its properties and to carry on its business as
now being conducted and as presently proposed to be conducted.

 

(b)  Pending Litigation. To the best of ABPC’s information and belief, there are
no actions, suits, proceedings, inquiries or investigations pending, or to the
best knowledge of ABPC threatened, against or affecting ABPC in any court or
before any governmental authority or arbitration board or tribunal which involve
the possibility of materially and adversely affecting the transactions
contemplated by this Lease or the Trust Indenture or which, in any way, would
adversely affect the validity or enforceability of the Bonds, the Trust
Indenture or this Lease or the ability of ABPC to perform its obligations under
this Lease.

 

(c)  Agreements Are Valid and Authorized. The execution and delivery by ABPC of
this Lease and the compliance by ABPC with all of the provisions hereof (i) are
within the authority and powers of ABPC, (ii) will not conflict with or result
in any breach or any of the provisions of, or constitute a default under, any
agreement, articles of organization, operating agreement or other instrument to
which ABPC is a party or by which it may be bound, or any license, judgment,
decree, law, statute, order, rule or regulation of any court or governmental
agency or body having jurisdiction over ABPC or any of its activities or
properties, and (iii) have been duly authorized by all necessary action on the
part of ABPC.

 

(d)  Governmental Consents. Neither the nature of ABPC, nor any of its
activities or properties, nor any relationship between ABPC and any other
person, is

 

54

--------------------------------------------------------------------------------


 

such as to require the consent, approval or authorization of, or the filing,
registration or qualification with, any governmental authority on the part of
ABPC in connection with the execution, delivery and performance of this Lease,
other than those already obtained or those that will be obtained in connection
with the construction of the Garage.

 

(e)  No Defaults. No event has occurred and no condition exists with respect to
ABPC that would constitute default under this Lease or which, with the lapse of
time or with the giving of notice or both, would become an event of default
under this Lease.

 

(f)  Compliance with Laws. ABPC has received no written notice of any actual or
asserted violations on or about the Project Site of any zoning, building,
health, safety, pollution or federal or State environmental law, ordinance,
rule or regulation governing the Project Site or the construction of the Garage
thereon.

 

SECTION 22. Representations of the State. The State hereby represents and
warrants to ABPC, which representations and warranties and other representations
and warranties of the State contained in this Lease shall survive the execution
and delivery of this Lease, as follows:

 

(a)  Pending Litigation. To the best of the State’s information and belief,
there are no actions, suits, proceedings, inquiries or investigations pending,
or to the knowledge of the State threatened, against or affecting the State in
any court or before any governmental authority or arbitration board or tribunal,
which involve the possibility of materially and adversely affecting the
transactions contemplated by this Lease.

 

(b)  No Defaults. No event has occurred and no condition exists with respect to
the State which would constitute a default under this Lease or the Trust
Indenture or which, with the lapse of time or with the giving of notice or both,
would become an event of default under this Lease or the Trust Indenture.

 

(c)  Title. The State has full legal and equitable title to the Surface Parking
and the Project Site necessary to lease such property and the Garage to be
constructed on the Project Site to ABPC as set forth herein.

 

(d)  Compliance with Laws. To the best of the State’s information and belief the
State has received no written notice of any actual or asserted violations on or
about the Project Site or the Surface Parking of any building, the health,
safety, pollution or federal or State environmental law, rule or regulation
governing the Project Site or the Surface Parking.

 

SECTION 23. No Remedy Exclusive. No remedy herein conferred upon or reserved to
either party is intended to be exclusive of any other available remedy, but each
and every such remedy shall be cumulative and shall be in addition to every
other remedy given under this Lease or now or hereafter existing at law or in
equity or by statute. No delay or omission to exercise any right or power
accruing upon any default shall impair any such right

 

55

--------------------------------------------------------------------------------


 

or power or shall be construed to be a waiver thereof, but any such right and
power may be exercised from time to time and as often as may be deemed
expedient.

 

SECTION 24. Breach by the State. The State shall in no event be in default in
the performance of any of its obligations hereunder unless and until the State
shall have failed to perform in any material respects such obligations and such
breach shall not be cured within 30 days (or such additional time as is
reasonably required to correct any such default) after written notice by ABPC to
the State specifying the nature of such breach. In the event of any such breach
of its obligations hereunder by the State, ABPC shall have all remedies provided
by law and in equity, provided, however, that ABPC shall not have the right to
terminate this Lease except as provided in this Lease. Notwithstanding the
preceding, the State reserves its sovereign immunity from suit or liability.

 

SECTION 25. Indemnification. ABPC shall indemnify and hold the State, the
Trustee, the Custodian and each of their members, officers, agents and
employees, harmless from, and defend them against, any and all liabilities,
fines, suits, claims, demands, damages, liens, actions, judgments, costs,
counsel fees and expenses of any kind or nature whatsoever due to or arising out
of: (i) any breach, violation or non-performance of any covenant, condition,
representation, warranty or agreement made by ABPC under this Lease, or (ii) any
bodily injury, death or damage to property occasioned by ABPC’s use and
occupancy of the Garage, the Surface Parking or the Project Site, occurring in
or about the Garage, the Surface Parking or the Project Site, or upon the public
ways adjoining the same; provided, however, that the indemnification in this
Section 25 shall not cover any liabilities, fines, suits, claims, demands,
damages, liens, actions, judgments, costs, counsel fees and expenses arising out
of the gross negligence or willful misconduct of any of the parties otherwise
intended to be indemnified hereunder. If the State, the Trustee, the Custodian
and each of their members, officers, agents and employees, or any of them be
made a party to any action or proceeding arising out of any of the events or
happenings contemplated by the preceding sentence, then they may be entitled to
appear, defend or otherwise take part at their election and by counsel of their
own choosing and at their own expense. ABPC’s liability under this section shall
be reduced by the net proceeds actually collected from any insurance carried for
the State’s benefit on the risk in question.

 

SECTION 26. Severability. If any one or more of the terms, provisions, promises,
covenants or conditions of this Lease shall to any extent be adjudged invalid,
unenforceable, void or voidable for any reason whatsoever by a court of
competent jurisdiction, each and all of the remaining terms, provisions,
promises, covenants and conditions of the Lease shall not be affected thereby
and shall be valid and enforceable to the fullest extent permitted by law.

 

SECTION 27. Waiver of Subrogation. Provided and so long as the following
provisions of this section do not result in the invalidation or cancellation of
the fire and extended coverage insurance policies on the buildings constituting
a part of the Garage or the contents thereof, or constitute a defense to any
claim for loss under said policies, the State and ABPC each agree to and by
these presents do hereby waive all rights of recovery and causes of action
against each other, respectively, and against the officers, employees, servants
and agents of each other, and against all parties claiming through or under this
Lease, for any damage to or

 

56

--------------------------------------------------------------------------------


 

destruction of the Garage or the Surface Parking or the contents thereof caused
by any of the perils embraced within a standard fire and extended coverage
insurance policy, notwithstanding the fact that said damage shall be due to the
negligence of any one of the parties in whose favor this Lease operates.

 

SECTION 28. Vacation of Garage and Surface Parking. Except as may be otherwise
permitted by this Lease, ABPC shall deliver up and surrender to the State
possession of the Garage and the Surface Parking upon the expiration of this
Lease or its termination in any way, in good condition and repair for a parking
garage facility of the respective ages and types of the Garage and the Surface
Parking, loss by fire or other casualty and ordinary wear and tear excepted.

 

SECTION 29. Holding Over. Should ABPC withhold possession of the Garage and the
Surface Parking after the termination of this Lease, whether by expiration of
the term hereof or otherwise, ABPC shall be considered a tenant at will and by
sufferance of the State, and no such occupancy shall operate as a renewal of
this Lease or the term hereof. During any such period when ABPC withholds
possession, ABPC shall pay to the State monthly Guaranteed Payments in an amount
equal to the average amount per month paid to the State by ABPC as Guaranteed
Payments hereunder during the prior 12-month period.

 

SECTION 30. Waiver. No waiver of any condition or legal right or remedy shall be
implied by the failure of either the State or ABPC to declare forfeiture, or for
any other reason, and no waiver of any condition or covenant shall be valid
unless it is in writing.

 

SECTION 31. Concurrent Remedies. All rights and remedies of ABPC, the State or
the Trustee under this Lease shall be cumulative and none thereof shall exclude
any other rights or remedies provided for herein or allowed or afforded by law.

 

SECTION 32. Mechanic’s or Other Liens. If, because of any act or omission of
ABPC, or anyone claiming through or under ABPC, any mechanic’s lien or other
liens or order for the payment of money shall be filed against the Garage or
against the buildings or other improvements situated in or on the Garage or
against the State (whether or not such lien or order is valid or enforceable as
such), then ABPC, at ABPC’s own cost and expense, shall cause the same to be
canceled and discharged of record within 60 days after the date of filing
thereof, and ABPC shall indemnify and save harmless the State from any and all
costs, expenses, claims, losses and damages, including reasonable attorneys’
fees, resulting therefrom or by reason thereof

 

SECTION 33. Assignment and Subletting. Except as contemplated by the recitals to
this Lease or as permitted herein, ABPC may not sell, assign, transfer,
mortgage, pledge or encumber any portion of the Garage or the Surface Parking or
any of its rights hereunder, and ABPC may not sublease all or any portion of the
Garage or the Surface Parking, in each instance, without the prior written
consent of the State. The State hereby specifically acknowledges and agrees that
ABPC will transfer and assign all or any portion of ABPC’s rights and
non-construction obligations under this Lease to APCOA pursuant to the License
Agreement and to BAP pursuant to the Assignment, and may engage the Construction
Manager

 

57

--------------------------------------------------------------------------------

 

to perform the Garage construction obligations of ABPC hereunder pursuant to the
Construction Management Agreement.

 

SECTION 34. Broker’s Commission. Each party hereto represents to the other that
it has not dealt with or negotiated with, employed or become indebted to any
broker or finder in connection with this transaction.

 

SECTION 35. Construction of “the State” and “ABPC”. Whenever the words “the
State” or “ABPC” are used in this Lease, they shall be construed to include not
only the original parties, but their respective legal representatives,
successors, licensees and assignees, and all the terms, covenants, benefits
and/or conditions herein set forth, performed or derived and/or to be performed
and derived by either or any of the parties hereto shall inure to and be binding
upon their respective heirs, legal representatives, successors, licensees and/or
assignees. Whenever any pronoun of the masculine, feminine or neuter gender is
used herein, the same may include and refer to any other gender, and the
singular of any pronoun or verb may include and refer to the plural, and the
plural may refer to the singular.

 

SECTION 36. Notice of Lease to be Recorded. ABPC shall record a “Notice of
Lease” for this Lease, including any supplements hereto and all renewals
thereof, if any, in the land records of the Town of Windsor Locks, at no expense
to the State, and the recording shall be done immediately upon notification that
the fully executed and approved document is ready to be recorded.

 

SECTION 37. Notices. Any notice or consent required or permitted to be given by
or on behalf of either party shall be in writing and shall be mailed by
registered or certified mail, addressed to the other party at the following
addresses:

 

As to the State:

 

Department of Transportation

2800 Berlin Turnpike

P.O. Box 317546

Newington, CT 06131-7546

Attn: Commissioner of Transportation

 

As to ABPC:

 

APCOA/Standard Parking, Inc.

900 North Michigan Avenue

Suite 1600

Chicago, Illinois 60611

Attn: General Counsel

 

58

--------------------------------------------------------------------------------


 

With a copy to:

 

TBI-BDL Garage, LLC

c/o Tomasso Brothers, Inc.

One Liberty Square

P. O. Box 3040

New Britain, CT 06050

Attn: Michael W. Tomasso

 

or to such other address or addresses as may be specified from time to time in
writing by one party to the other.

 

SECTION 38. Quiet Enjoyment. The State represents and warrants to ABPC that:
(1) the State has good fee simple title to the Leased Premises with the power
and authority to execute and deliver this Lease and to carry out and perform all
covenants to be performed by it under this Lease, and (2) ABPC shall have the
quiet and peaceful enjoyment of the Leased Premises so long as ABPC performs its
duties hereunder and that the rights herein granted to ABPC hereunder are in
conformity with any and all federal and State laws, regulations and policies,
and any and all other binding obligations of the State with respect to the
Airport.

 

The State further represents and warrants to ABPC that to the best of its
information and belief:

 

(1)   except for the applicable terms and conditions contained in this Lease,
sole and undisturbed physical possession of the Leased Premises will be
delivered free and clear of all encumbrances, liens, defects in title,
violations of law, leases, tenancies, easements, restrictions and agreements,
except for such matters as of record appear or as otherwise set forth in the
Lease or any exhibits or schedules attached hereto;

 

(2)   ABPC, at all times other than during temporary periods of construction or
other emergency or remedial activities on the Airport or the Leased Premises,
shall have reasonably unobstructed and adequate means of ingress and egress to
the Leased Premises; and

 

(3)   except as provided in this Lease, no municipal zoning approvals or
consents are required and there are no known legal restrictions or impediments
that prevent the construction and operation of the Garage on the Project Site or
the operation of the Surface Parking.

 

If the State fails to keep and perform any of the covenants, representations or
warranties contained in this section and to cure the same within 30 days of
written notice thereof by ABPC, ABPC shall have all remedies provided by law or
in equity.

 

SECTION 39. No Third Party Benefit. Except as provided in the Construction
Management Agreement, the License Agreement and the Assignment and as otherwise
provided in this Lease with respect to the Trustee, this Lease is intended for
the benefit of the State and ABPC and their respective successors and assigns,
and nothing contained in this Lease shall be construed as creating any rights or
benefits in or to any third party.

 

SECTION 40. Estoppel Certificates. Either party to this Lease shall from time to
time during the term of this Lease, immediately upon request of the other party,
execute and

 

59

--------------------------------------------------------------------------------


 

deliver to the other party a statement certifying that this Lease is in full
force and effect, the date through which the Rent and other charges hereunder
have been paid, and any other factual matter reasonably requested by the other
party.

 

SECTION 41. Governing Law. It is the intention of all parties to this Lease that
all questions concerning the intention, validity, or meaning of this Lease or
relating to the rights and obligations of the parties with respect to
performance hereunder shall be construed and resolved according to the laws of
the State of Connecticut without regard to conflicts of law principles.

 

SECTION 42. Disadvantaged Business Enterprise (DBE) Requirement. This Lease is
subject to the requirements of the U.S. Department of Transportation’s
regulations, 49 CFR Part 23 Subpart F. ABPC agrees that it will not discriminate
against any business owner because of the owner’s race, color, national origin,
or sex in connection with the award or performance of any concession agreement
covered by 49 CFR Part 23, Subpart F.

 

The ABPC agrees to include the above statements in any subsequent concession
agreements that it enters and cause those businesses to similarly include the
statements in further agreements.

 

In accordance with the Regulations of the U.S. Department of Transportation, 49
CFR Part 23, Subpart F, the State has implemented a Disadvantaged Business
Enterprise (DBE) concession plan under which qualified firms may have the
opportunity to participate in the Airport’s concession business. It is the
policy of the Airport that DBE’s shall have the maximum opportunity to share in
the benefits from airport concession leasing. Further, in accordance with
Federal Regulations under 49 CFR Part 23, it is the State’s obligation to ensure
that DBE firms have the opportunity to compete for leases without discrimination
on the basis of race, color, national origin, or sex.

 

The State has established an overall DBE participation goal of ten percent
(10%), as measured by total annual gross receipts, for the State’s Airport
concession operations. In signing this Lease, ABPC agrees to foster
participation by DBE’s in the operation of the Leased Premises in accordance
with 49 CFR, Part 23, Subpart F. ABPC further agrees to make a good faith effort
to ensure that on an annual basis, DBE’s certified by the State shall be
utilized for such participation, the amount of which shall be equal to ten
percent (10%) of the total of the budgeted amount of Garage and Surface Parking
Operating Expenses, Garage and Surface Parking Major Maintenance and Capital
Improvement Fund deposits, the Developer Payment, Reimbursement of Unpaid
Developer Payments, ABPC’s share of any State and Developer Additional Payment
and ABPC’s share of any State and Developer Percentage Payment for such Lease
Year, and such calculation shall specifically exclude any portion of Debt
Service, the State Minimum Guarantee, or Additional Payments to the State.

 

Example: Assume the following budget for a Lease Year:

 

60

--------------------------------------------------------------------------------


 

 

 

Garage

 

Surface Lots

 

· Parking Gross Receipts

 

$

15,500,000

 

$

7,000,000

 

 

 

 

 

 

 

Less:

 

 

 

 

 

· Operating Expenses

 

1,600,000

 

4,200,000

 

· Debt Service

 

4,000,000

 

 

 

· Major Maintenance and Capital Improvement Fund Deposits

 

600,000

 

190,000

 

· State Minimum Guarantee

 

 

 

8,700,000

 

Subtotal

 

$

6,200,000

 

$

13,090,000

 

Net Available

 

9,300,000

 

-6,090,000

 

 

 

 

 

 

 

· Total Net Available

 

$

3,210,000

 

 

 

· Developer Payment

 

1.000,000

 

 

 

· Reimbursement of Unpaid Developer Payments

 

178,500

 

 

 

· Developer Additional Payment

 

1,000,000

 

 

 

· Developer Percentage Payment

 

4,725

 

 

 

 

Based on this example, ABPC’s annual DBE participation goal for a Lease Year
would be an amount equal to $877,323, i.e., ten percent (10%) of $8,773,225, the
sum total of Garage and Surface Parking Operating Expenses ($5,800,000), Garage
and Surface Parking Major Maintenance and Capital Improvement Fund deposits
($790,000), the Developer Payment ($1,000,000), the Reimbursement of Unpaid
Developer Payments ($178,500), the Developer Additional Payment ($1,000,000),
and the Developer Percentage Payment ($4,725), which could be satisfied by
fostering DBE’s certified by the State to participate in the operations of the
Leased Premises by supplying certain goods and services to include uniforms,
tools and supplies, towing, shuttle bus services, snow removal, custodial
maintenance or other commercially useful functions.

 

SECTION 43. Counterparts. This Lease may be executed in several counterparts,
and each executed counterpart shall be considered as an original of this Lease.

 

SECTION 44. Captions. The captions at the beginnings of the several sections of
this Lease are not part of the context of this Lease, but are merely labels to
assist in locating those sections, and shall be ignored in construing this
Lease.

 

SECTION 45. Complete Agreement. This Lease (with its exhibits, which are hereby
incorporated herein by reference) contains the entire agreement between the
parties and supersedes any prior discussions, representations, warranties,
understandings or agreements between them respecting the subject matter hereof.
No changes, alterations, modifications, additions, or qualifications to this
Lease shall be made or be binding unless made in writing and signed by each of
the parties.

 

61

--------------------------------------------------------------------------------


 

SECTION 46. Civil Rights and Executive Orders.

 

A.  ABPC, for itself, its representatives, successors in interest and assigns,
as part of the consideration hereof, does hereby covenant and agree as a
covenant running with the Leased Premises that: (1) no person, on the grounds of
race, color, or national origin shall be excluded from participation in, be
denied the benefits of, or be otherwise subjected to discrimination in the use
of said facilities; (2) in the construction of any improvements on the Leased
Premises and the furnishing of services thereon, no person on the grounds of
race, color or national origin shall be excluded from participation in, denied
the benefits of, or otherwise be subjected to discrimination; (3) ABPC shall use
the Leased Premises in compliance with all other requirements imposed by or
pursuant to Title 49 Code of Federal Regulations, Department of Transportation,
Effectuation of Title VI of the Civil Rights Act of 1964, and as said
regulations may be amended. In the event of breach of any of the above
nondiscrimination covenants, the State shall have the right to terminate this
Lease and to re-enter and repossess said Leased Premises and the facilities
thereon and hold the same as if said Lease had never been made or issued.

 

B.                  (a)     For the purposes of this section, “minority business
enterprise” means any small contractor or supplier of materials fifty-one
percent or more of the capital stock, if any, or assets of which is owned by a
person or persons: (1) who are active in the daily affairs of the enterprise,
(2) who have the power to direct the management and policies of the enterprise
and (3) who are members of a minority, as such term is defined in subsection
(a) of C.G.S. Section 32-9n; and “good faith” means that degree of diligence
which a reasonable person would exercise in the performance of legal duties and
obligations. “Good faith efforts” shall include, but not be limited to, those
reasonable initial efforts necessary to comply with statutory or regulatory
requirements and additional or substituted efforts when it is determined that
such initial efforts will not be sufficient to comply with such requirements.
For purposes of this Section, “Commission” means the Commission on Human Rights
and Opportunities.

 

(b)                  (1) ABPC agrees and warrants that in the performance of
this Lease, ABPC will not discriminate or permit discrimination against any
person or group of persons on the grounds of race, color, religious creed, age,
marital status, national origin, ancestry, sex, mental retardation or physical
disability, including, but not limited to, blindness, unless it is shown by ABPC
that such disability prevents performance of the work involved, in any manner
prohibited by the laws of the United States or of the State of Connecticut. ABPC
further agrees to take affirmative action to insure that applicants with job
related qualifications are employed and that employees are treated when employed
without regard to their race, color, religious creed, age, marital status,
national origin, ancestry, sex, mental retardation, or physical disability,
including, but not limited to, blindness, unless it is shown by ABPC that such
disability prevents performance of the work involved; (2) ABPC agrees, in all
solicitations or advertisements for employees placed by or on behalf of ABPC, to

 

62

--------------------------------------------------------------------------------


 

state that it is an “affirmative action-equal opportunity employer” in
accordance with the regulations adopted by the Commission; (3) ABPC agrees to
provide each labor union or representative of workers with which ABPC has a
collective bargaining agreement or other contract or understanding affecting
operations at the Leased Premises and each vendor with which ABPC has a contract
or understanding affecting operations at the Leased Premises, a notice to be
provided by the Commission, advising the labor union or workers’ representative
of ABPC’s commitment under this Section and to post copies of the notice in
conspicuous places available to employees and applicants for employment;
(4) ABPC agrees to comply with each provision of this Section and C.G.S.
Sections 46a-68e and 46a-68f and with each regulation or relevant order issued
by said Commission pursuant to C.G.S. 46a-56 (as amended by Section 5 of Public
Act 89-253), 46a-68e and 46a-68f; (5) ABPC agrees to provide the Commission on
Human Rights and opportunities with such information requested by the
Commission, and permit access to pertinent books, records and accounts,
concerning the employment practices and procedures of ABPC as relate to the
provisions of this Section and C.G.S. Section 46a-56.

 

(c)                   Determination of ABPC’s good faith efforts shall include
but shall not be limited to the following factors: ABPC’s employment and
subcontracting policies, patterns and practices; affirmative advertising,
recruitment and training; technical assistance activities and such other
reasonable activities or efforts as the Commission may prescribe that are
designed to ensure the participation of minority business enterprises in public
works projects.

 

(d)                  ABPC shall develop and maintain adequate documentation, in
a manner prescribed by the Commission, of its good faith efforts.

 

(e)                   ABPC shall include the provisions of subsection B(b) of
this section in every subcontract or purchase order entered into in order to
fulfill any obligation of a contract with the State and such provisions shall be
binding on a subcontractor, vendor or manufacturer unless exempted by
regulations or orders of the Commission. ABPC shall take such action with
respect to any subcontract or purchase order as the Commission may direct as a
means of enforcing such provisions including sanctions for noncompliance in
accordance with C.G.S. Section 46a-56 (as amended by Section 5 of Public Act
89-253); provided if ABPC becomes involved in, or is threatened with, litigation
with a subcontractor or vendor as a result of such direction by the Commission,
ABPC may request the State of Connecticut to enter into any such litigation or
negotiation prior thereto to protect the interests of the State and the State
may so enter.

 

63

--------------------------------------------------------------------------------


 

(f)                     ABPC agrees to comply with the regulations referred to
in this Section as they exist on the date of this Lease and as they may be
adopted or amended from time to time during the term of this Lease and any
amendments thereto.

 

C.                  (a)     Pursuant to Section 16 of Public Act No. 91-58 (as
amended by Section 8 of Public Act No. 91-407), (1) ABPC agrees and warrants
that in the performance of the contract, ABPC will not discriminate or permit
discrimination against any person or group of persons on the grounds of sexual
orientation, in any manner prohibited by the laws of the United States or of the
State of Connecticut, and that employees are treated when employed without
regard to their sexual orientation; (2) ABPC agrees to provide each labor union
or representative of workers with which ABPC has a collective bargaining
agreement or other contract or understanding and each vendor with which ABPC has
a contract or understanding, a notice to be provided by the Commission advising
the labor union or workers’ representative of ABPC’s commitments under this
Section, and to post copies of the notice in conspicuous places available to
employees and applicants for employment; (3) ABPC agrees to comply with each
provision of this Section and with each regulation or relevant order issued by
said commission pursuant to C.G.S. Section 46a-56; (4) ABPC agrees to provide
the Commission with such information requested by the Commission, and permit
access to pertinent books, records and accounts, concerning the employment
practices and procedures of ABPC as relate to the provisions of this section and
C.G.S. Section 46a-56.

 

(b)                  ABPC shall include the provisions of subsection C(a) of
this section in every subcontract or purchase order entered into in order to
fulfill any obligation of a contract with the State and such provisions shall be
binding on a subcontractor, vendor or manufacturer unless exempted by
regulations or orders of the Commission. ABPC shall take such action with
respect to any such subcontract or purchase order as the Commission may direct
as a means of enforcing such provisions including sanctions for noncompliance in
accordance with C.G.S. Section 46a-56; provided, if ABPC becomes involved in, or
is threatened with, litigation with a subcontractor or vendor as a result of
such direction by the Commission, ABPC may request the State to enter into any
such litigation or negotiation prior thereto to protect the interest of the
State and the State may so enter.

 

D.  This Lease is subject to the provisions of Executive Order No. Three of
Governor Thomas J. Meskill promulgated June 16,1971, notwithstanding that the
Labor Commissioner is not a party to this Lease. The parties to this Lease, as
part of the consideration hereof, agree that said Executive Order No. Three is
incorporated herein by reference and made a part hereof. The parties agree to
abide by said Executive Order and agree

 

64

--------------------------------------------------------------------------------


 

that the State Labor Commissioner shall have continuing jurisdiction in respect
to contract performance in regard to nondiscrimination, until this Lease is
completed or terminated prior to completion.

 

E.   ABPC agrees, as part consideration hereof, that this Lease is subject to
the Guidelines and Rules issued by the State Labor Commissioner to implement
Executive Order No. Three, and that ABPC will not discriminate in its employment
practices or policies, will file all reports as required, and will fully
cooperate with the State of Connecticut and the State Labor Commissioner. A copy
of said Guidelines is attached and hereby made a part of this Lease.

 

F.   ABPC agrees that this Lease is subject to the provisions of Executive Order
No. Seventeen of Governor Thomas J. Meskill promulgated February 15, 1973,
notwithstanding that the State Labor Commissioner may not be a party to this
Lease. The parties to this Lease, as part of the consideration hereof, agree
that Executive Order No. Seventeen is incorporated herein by reference and made
a part hereof. The parties agree to abide by said Executive Order and agree that
the contracting agency and the State Labor Commissioner shall have joint and
several continuing jurisdiction in respect to contract performance in regard to
listing all employment openings with the Connecticut State Employment Service.

 

G.   ABPC agrees that the attached CONNECTICUT REQUIRED CONTRACT/AGREEMENT
PROVISIONS entitled “Specific Equal Employment Opportunity Responsibilities”,
dated March 6, 1998, are hereby made a part of this Lease.

 

H.  ABPC assures that it will undertake an affirmative action program as
required by 14 CFR Part 152, Subpart E, to insure that no person shall on the
grounds of race, creed, color, national origin or sex be excluded from
participating in any employment activities covered in 14 CFR Part 152, Subpart
S. ABPC assures that no person shall be excluded on these grounds from
participating in or receiving the services or benefits of any program or
activity covered by this subpart. ABPC assures that it will require that its
covered suborganizations provide assurances to ABPC that they similarly will
undertake affirmative action programs and that they will require assurances from
their suborganizations, as required by 14 CFR Part 152, Subpart E, to the same
effect.

 

I.    ABPC shall comply with the provisions contained in Section 7 of Public Act
No. 91-1 (June 12, 1991 Special Session), “AN ACT CONCERNING THE CODES OF ETHICS
FOR PUBLIC OFFICIALS AND LOBBYISTS”, which provides as follows:

 

(a)      No person hired by the State as an independent contractor shall:

 

1.                    Use the authority provided to the person under the
contract, or any confidential information acquired in the performance of the
contract, to obtain financial gain for the person, an employee of the person or
a member of the immediate family of any such person or employee;

 

65

--------------------------------------------------------------------------------


 

2.                    Accept another State contract which would impair the
independent judgment of the person in the performance of the existing contract;
or

 

3.                    Accept anything of value based on an understanding that
the actions of the person on behalf of the State would be influenced.

 

(b)      No person shall give anything of value to a person hired by the State
as an independent contractor based on an understanding that the actions of ABPC
or independent contractor on behalf of the State would be influenced.

 

SECTION 47. Agent for Service of Process. CT Corporation System, One Commercial
Plaza, Hartford, Connecticut 06123, is hereby appointed as authorized agent for
any service of process directed to ABPC for any action arising out of or as a
result of this Lease, such appointment to be in effect through the life of this
Lease, including any supplements thereto and six (6) years thereafter. The
Secretary of State of the State of Connecticut or his/her successors in office
is hereby appointed as authorized agent for any service of process directed to
ABPC in the event CT Corporation System shall cease to be such authorized agent
for ABPC and ABPC shall fail to appoint a successor agent for any action arising
out of or as a result of this Lease, such appointment to be in effect through
the life of this Lease, including any supplements thereto and six (6) years
thereafter, except as otherwise provided by statute. A duplicate of any notice
or document served on the Secretary of State will also be mailed to ABPC.

 

SECTION 48. Required Federal Aviation Administration (FAA) Contract Provisions.

 

ABPC certifies that it:

 

A. Is not owned or controlled by one or more citizens or nationals of a foreign
country included in the list of countries that discriminate against U.S. firms
published by the Office of the United States Trade Representative;

 

B. Has not knowingly entered and will not knowingly enter into any contract or
subcontract for this project with a contractor that is a citizen or national of
a foreign country on said list, or is owned or controlled directly or indirectly
by one or more citizens or nationals of a foreign country on said list;

 

C. Has not procured and will not procure any product, nor subcontracted, nor
will subcontract for the supply of any product for use on the project that is
produced in a foreign country on said list;

 

D. Unless the restrictions of this clause are waived by the Secretary of
Transportation in accordance with 49 CFR 30.17, if a contract shall be awarded
to a contractor

 

66

--------------------------------------------------------------------------------


 

or subcontractor which knowingly procures or subcontracts for the supply of any
product or service of a foreign country on the said list for use on the project,
the Federal Aviation Administration may direct, through the sponsor,
cancellation of the contract at no cost to the Government;

 

E. Further, the contractor agrees that, if awarded a contract resulting from
this solicitation, it will incorporate this provision for certification without
modification in each contract and in all lower tier subcontracts. The contractor
may rely upon the certification of a prospective subcontractor unless it has
knowledge that the certificate is erroneous;

 

F. The contractor shall provide immediate written notice to the State and ABPC
if the contractor learns that its certification or that of a subcontractor was
erroneous when submitted or has become erroneous by reason of changed
circumstances. The subcontractor shall agree to provide immediate written notice
to the contractor, if at any time it learns that its certification was erroneous
by reason of changed circumstances;

 

G. This certification is a material representation of fact upon which reliance
was placed when making the award. If it is later determined that the contractor
or subcontractor knowingly rendered an erroneous certification, the Federal
Aviation Administration may direct, through the State and ABPC, cancellation of
the contract or subcontract for default at no cost to the government;

 

H. Nothing contained in the foregoing shall be construed to require
establishment of a system of records in order to render, in good faith, the
certification required by this provision. The knowledge and information of a
contractor is not required to exceed that which is normally possessed by a
prudent person in the ordinary course of business dealings; and

 

I. This certification concerns a matter within the jurisdiction of an agency of
the United States of America and the making of a false and fictitious, or
fraudulent certification may render the maker subject to prosecution under Title
18, United States Code, Section 1001.

 

SECTION 49. Suspension or Debarment. Suspended or debarred entities, may not
submit proposals for a State contract or subcontract during the period of
suspension or debarment regardless of their anticipated status at the time of
contract award or commencement of work.

 

A. The signature on this Lease by ABPC shall constitute certification that to
the best of its knowledge and belief, ABPC or any person associated therewith in
the capacity of owner, partner, director, officer, principal investigator,
project director, manager, auditor or any position involving the administration
of federal or state funds:

 

(a)                   Is not presently debarred, suspended, proposed for
debarment, declared ineligible, or voluntarily excluded from covered
transactions by any federal department or agency;

 

67

--------------------------------------------------------------------------------

 

(b)                  Has not within a three-year period preceding this Lease
been convicted of or had a civil judgment rendered against him/her for
commission of fraud or a criminal offense in connection with obtaining,
attempting to obtain, or performing a public (federal, state or local)
transaction or contract under a public transaction, violation of federal or
state antitrust statutes or commission of embezzlement, theft, forgery, bribery,
falsification or destruction of records, making false statements, or receiving
stolen property;

 

(c)                   Is not presently indicted for or otherwise criminally or
civilly charged by a governmental entity (federal, state or local) with
commission of any of the offenses enumerated in paragraph A (b) of this
certification; and

 

(d)                  Has not within a three-year period preceding this Lease had
one or more public transactions (federal, state or local) terminated for cause
or default.

 

B. Where ABPC is unable to certify to any of the statements in this
certification, ABPC shall attach an explanation to this Lease. ABPC agrees to
insure that the following certification is included in each subcontract
agreement to which it is a party, and further, to require said certification to
be included in any lower tier subcontracts and purchase orders:

 

(a)                   The prospective lower tier participant certifies, by
submission of this proposal, that neither it nor its principals is presently
debarred, suspended, proposed for debarment, declared ineligible or voluntarily
excluded from participation in this transaction by any federal department or
agency.

 

(b)                  Where the prospective lower tier participant is unable to
certify to any of the statements in this certification, such prospective
participant shall attach an explanation to this proposal.

 

SECTION 50. Covenant as to Tax Exemption.

 

(a) To the extent compliance is within the control of ABPC, ABPC covenants to
comply with each requirement of the Code necessary to maintain the exclusion of
interest on the Bonds from gross income for federal income tax purposes pursuant
to Section 103 of the Code and, in furtherance thereof, ABPC shall neither fail
to take any action nor consent to the failure to take any action, which such
failure to act or consent would cause the interest on the Bonds to be includable
in gross income for federal income tax purposes under Section 103 of the Code.

 

(b) At least 95 percent of the Net Bond Proceeds shall be used to provide
Airport Facilities. ABPC agrees and covenants that no requisition shall be paid
for any cost of the Garage which is not a Qualified Cost (other than Issuance
Costs) until the date on which the aggregate Qualified Costs (paid on or prior
to such date) equals or exceeds 95% of the total

 

68

--------------------------------------------------------------------------------


 

costs of the Garage paid from the Net Bond Proceeds. After such date, ABPC may
requisition additional costs of the Garage provided that, after payment of such
costs, 95% or more of the Net Bond Proceeds requisitioned or transferred on or
prior to such date have been or will be used to pay Qualified Costs.

 

(c) None of the Net Bond Proceeds will be used (i) to provide any airplane,
skybox or other private luxury box, or health club facility, any facility
primarily used for gambling or any store the principal business of which is the
sale of alcoholic beverages for consumption off premises or (ii) to acquire
existing property or any interest therein unless such acquisition meets the
rehabilitation requirements of Section 147(d) of the Code. Less than 25% of the
Net Bond Proceeds, if any, will be used, directly or indirectly to acquire land
or any interest therein other than land acquired for noise abatement or wetland
preservation or for future use as an “airport,” within the meaning of
Section 142 of the Code, and as to which land there is no other significant use;
no portion of such land is or will be used for farming purposes within the
meaning of Section 147 (c)(1) of the Code. No more than 2 percent of the Net
Bond Proceeds will be used to pay Issuance Costs.

 

(d) ABPC shall not invest “gross proceeds” of the Bonds in a manner that causes
the Bonds to be “arbitrage bonds” within the meaning of Section 148 of the Code.

 

(e) The obligations of ABPC under this Section shall be absolute and
unconditional, and the failure of the State, the Trustee or any other person to
execute or deliver or cause to be executed or delivered any documents or to take
any action required under this Lease or otherwise shall not relieve ABPC of its
obligation under this Section. Notwithstanding any other provision of the Trust
Indenture or this Lease to the contrary, so long as necessary in order to
maintain the exclusion of interest on the Bonds from gross income for federal
income tax purposes, the covenants contained in this Section shall survive the
discharge and satisfaction of the Bonds and the term of this Lease.

 

SECTION 51. Property Rights on Termination.

 

A. At all times during the Lease Term, title to all building(s) and capital
improvements existing at the Lease Execution Date or constructed and/or
installed hereafter on the Leased Premises shall remain in the State, and all
fixtures attached to the Leased Premises and property personal or real, acquired
with the proceeds of the Bonds and/or the Gross Receipts of the Leased Premises
shall become the property of the State at the time they are affixed or acquired
to the Leased Premises or acquired.

 

B. At the termination of this Lease, ABPC shall remove from the Airport all
personal or other property not covered by Section 51A hereof which ABPC owns or
acquired for operations at the Airport under this Lease Agreement including,
without limitation, all operating equipment, tools, furniture, furnishings,
merchandise and other items of a temporary or removable character.

 

C. ABPC shall have the right, exercisable at any time during the term hereof and
all renewals and extensions thereof, and for a further period of 15 days
thereafter, to remove from the Leased Premises property removable under the
provisions of Section 5IB hereof, whether or not affixed to the realty, at any
time installed on the Leased Premises by ABPC at its

 

69

--------------------------------------------------------------------------------


 

expense under this Lease. ABPC shall repair any damage to the Leased Premises
resulting from such removal. ABPC shall not be liable for rent or be deemed a
tenant holding over by reason of the fact that it allows any such property to
remain on the Leased Premises after the expiration of the Lease Term or any
renewal or extension thereof, but all of such property which is not removed
within 15 days following the end of the Lease Term, and all renewals and
extensions thereof shall be deemed to have been abandoned to the State and shall
remain upon and be surrendered with the Leased Premises as part thereof.

 

SECTION 52. Covenants With Respect To the United States of America.

 

A. This Lease shall be subordinate to the provisions of any existing or future
agreement entered into between the State and the United States to obtain federal
aid for the improvements, and maintenance or operation of the Airport.

 

B. In the event that a national emergency shall arise as so declared by the U.S.
Congress and the President of the United States, as a result of which the
federal government shall take possession of the Airport or a portion thereof,
including all or a substantial portion of the Leased Premises, it is agreed by
the parties hereto that the State shall not be held liable or responsible or
subject to any claims or damages by or to ABPC as a result of said action by the
federal government.

 

SECTION 53. Leasehold Mortgage.

 

A. The State acknowledges that the purchasers of the Bonds and/or a provider of
credit enhancement for the Bonds and/or a provider of Private Debt may require
ABPC to mortgage its leasehold estate under this Lease as a precondition to
their purchase and/or credit enhancement, respectively, of the Bonds or the
provision of such Private Debt. The State hereby consents to the granting of a
leasehold mortgage for such purpose.

 

B. If ABPC does mortgage its leasehold estate under this Lease to secure the
interests of the holders of the Bonds and/or a credit enhancer of the Bonds
and/or a provider of Private Debt, the Trustee, acting on behalf of the holders
of the Bonds and/or such credit enhancement provider and/or such Private Debt
provider, as the Trust Indenture shall provide (the “Leasehold Mortgagee”),
shall be entitled, in the event such Leasehold Mortgagee forecloses upon or
otherwise acquires the leasehold interest of ABPC, to sell, sublet, assign, or
otherwise dispose of such leasehold interest, provided the assignee or other
party acquiring the leasehold interest is approved by the State, which approval
shall not be unreasonably withheld nor decision delayed. In the event ABPC is in
default under this Lease, the State and ABPC expressly agree that the Leasehold
Mortgagee shall be entitled to enter upon the Leased Premises, to perform such
curative acts as may be necessary, and/or to operate and manage the Leased
Premises, either in its own name and right or on behalf of ABPC

 

C. The State shall send separate written notice by registered or certified mail,
postage prepaid, to the Leasehold Mortgagee at such address as the Leasehold
Mortgagee shall designate, of any of the following events:

 

70

--------------------------------------------------------------------------------


 

(a)               The failure of ABPC to perform or comply with any of the
provisions or covenants contained in this Lease, the cessation of business
operations by ABPC for reasons other than maintenance, replacement, or repair of
the Leased Premises, the abandonment of the Leased Premises by ABPC, or any
other event which constitutes a default by ABPC under this Lease or for which
this Lease may be terminated (any of the foregoing shall constitute a “default”
for purposes of this Section 53); or

 

(b)              The occurrence of any event which gives rise to an election by
ABPC or the State to cancel or terminate this Lease. All notices shall be given
promptly upon the occurrence of any event requiring notice.

 

D. In the event ABPC fails to cure any default of this Lease within the time
allowed hereunder, the State shall provide the Leasehold Mortgagee with separate
written notice of the failure of ABPC to cure such default within the time
allowed, and the Leasehold Mortgagee shall be allowed an additional period of at
least 30 days to cure such default (including taking possession of the Leased
Premises if necessary to effect the cure) or to institute foreclosure proceeding
(or otherwise acquire title to ABPC’s leasehold estate under this Lease). If
such default is one which cannot reasonably be cured within 30 days, such
default by ABPC shall not result in a termination of this Lease provided the
Leasehold Mortgagee is paying all Rent and proceeding to cure such default by
ABPC or to foreclose upon ABPC’s leasehold estate. The State grants the
Leasehold Mortgagee the right to enter upon the Leased Premises to cure any
default by ABPC. The State shall accept any curative acts performed by the
Leasehold Mortgagee as though they were performed timely by ABPC.

 

E. No amendment to this Lease shall be made without the prior express written
consent of the Leasehold Mortgagee.

 

F. The Leasehold Mortgagee shall not be liable for ABPC’s obligations under this
Lease unless and until the Leasehold Mortgagee becomes the owner of ABPC’s
leasehold estate under this Lease by foreclosure or by deed in lieu of
foreclosure, and thereafter shall remain liable for such obligations only so
long as it remains the owner of the leasehold estate.

 

G. The State shall execute and deliver to the Leasehold Mortgagee, upon request
from time to time, an estoppel certificate pertaining to the status of payments
and the performance of obligations hereunder and to such other information as
the Leasehold Mortgagee may reasonably require.

 

H. The Leasehold Mortgagee shall enjoy the rights granted under this Section 53
until such time as the Bonds are repaid in full and the leasehold mortgage
securing such payment is released. The Leasehold Mortgagee shall be entitled but
not required, to exercise such rights within its sole discretion.

 

I. There shall be no merger of the leasehold estate created hereby with the fee
or any other estate or interest in the Leased Premises, or any part thereof by
reason of the fact that

 

71

--------------------------------------------------------------------------------


 

the same person may acquire, own or hold the leasehold estate and the fee or any
other estate or interest.

 

J. The State acknowledges that the contemplated Bond financing is essential to
the construction and completion of the Garage and that, subsequent to the Lease
Execution Date, the Leasehold Mortgagee may require certain changes or
modifications in this Lease to protect the interests of the Bondholders and/or a
credit enhancer of the Bonds and/or a provider of Private Debt. Therefore, the
State agrees that it will make those changes or modifications requested by the
Leasehold Mortgagee in good faith, provided that they do not adversely affect
the term of this Lease or any of the economic benefits accruing to the State
under this Lease and that they do not increase any of the obligations of the
State under this Lease, to the extent allowed by law.

 

IN WITNESS WHEREOF, the parties hereto have set their hands on the day and year
first above written.

 

WITNESSES:

STATE OF CONNECTICUT,

 

DEPARTMENT OF TRANSPORTATION
JAMES F. SULLIVAN, COMMISSIONER

 

 

SIGN:

By:

/s/ Robert F. Juliano

 

 

Robert F. Juliano

 

 

Bureau Chief,

 

 

Bureau of Aviation and Ports

 

 

 

 

 

 

SIGN:

/s/ Maria Koukowslu

 

(STATE SEAL)

 

 

 

 

WITNESSES:

APCOA BRADLEY PARKING

 

COMPANY, LLC

 

 

SIGN:

By:

/s/ James A. Wilhelm

 

 

Name:

JAMES A. WILHELM,

 

 

Title:

EXECUTIVE VICE PRESIDENT,
CHIEF OPERATIONS OFFICER, APCOA/STANDARD PARKING INC.
Its Manager Member

 

 

 

Duly Authorized

 

 

SIGN:

/s/ Carolyn R. Bodden

 

 

 

72

--------------------------------------------------------------------------------


 

STATE OF CONNECTICUT

 

)

 

 

) at Newington MARCH 30 A.D., 2000

COUNTY OF HARTFORD

 

)

 

Personally appeared for the State, Robert F. Juliano, Signer and Sealer of the
foregoing instrument and acknowledged the same to be the free act and deed of
the Department of Transportation, and his free act and deed as Bureau Officer,
Bureau of Aviation and Ports, before me.

 

 

 

 

 

 

Commissioner of the Superior Court

 

STATE OF Illinois

 

)

 

 

) at 1:25 pm Feb. 24 A.D., 2000

COUNTY OF Cook

 

)

 

Personally appeared for APCOA Bradley Parking Company, LLC, James A. Wilhelm,
Signer and Sealer of the foregoing instrument and acknowledged the same to be
the free act and deed of APCOA Bradley Parking Company, LLC, and his free act
and deed as      of APCOA Bradley Parking Company, LLC, before me.

 

 

My Commission Expires:

/s/ Carolyn R. Bodden

 

Notary Public

 

 

 

 

 

“OFFICIAL SEAL”

 

CAROLYN R. BODDEN

 

Notary Public, State of Illinois

 

My Commission Expires May 14, 2003

 

73

--------------------------------------------------------------------------------


 

 

Agreement No.    

 

This Agreement is made with the approval of the undersigned pursuant to
Section 13b-42(b) of the General Statutes of Connecticut, as revised.

 

APPROVED:

 

 

 

 

 

 

 

 

 

 

Date: 3/30/00

Secretary, Office of Policy
And Management

 

 

State of Connecticut

 

 

 

 

 

 

 

 

 

 

Date: March 30, 2000

Name:

 

 

Title:

 

 

For State Properties Reivew Board
State of Connecticut

 

 

 

 

 

 

 

 

 

 

Date: 4/3/00

Attorney General
State of Connecticut

 

 

 

74

--------------------------------------------------------------------------------

 
